The next item is the oral question (B6-0012/2005) by Mr Ransdorf, on behalf of the Committee on Industry, Research and Energy, to the Commission, on the doubling of EU budgetary resources for research.
– Mr President, I shall open the discussion on behalf of the Committee on Industry, Research and Energy. I welcome Commissioner Potočnik here today. There is a great deal of goodwill towards the Commissioner and the Commission as a whole with regard to the Seventh Framework Programme, as demonstrated by the speed with which the committee has conducted its business on the Locatelli report. I hope the Commission will build upon this goodwill and not dissipate it.
The research community and the wider community expect a great deal from the Seventh Framework Programme, as it is seen as a crucial part of the Lisbon strategy for strengthening the European economy. Research and development are key elements in that process. Therefore, it is all the more important for us to get this right.
Commissioner, the purpose behind this oral question today is to give you the opportunity to share some thoughts with us before making your proposal to the Council and Parliament on how research is to be funded. It seems to us that the crucial question relates to the doubling of expenditure on the research programme within the overall EU budget. Can this fine ambition be achieved? How it is going to be achieved? We are looking with keen anticipation to you, Commissioner, to tell us how you think you are going to achieve that.
Bearing in mind the existence of the 'one per cent club' of Member States who wish to keep European-level spending within an overall cap of one per cent of GDP, I want to offer some suggestions as to ways in which spending on research might be increased at a European level, without necessarily breaching that one per cent cap, and given that there seems to be no lack of goodwill on the part of Member States to spend more on research.
The first suggestion is that the proposals for the spending programme with regard to research on security should be funded by the Member States at European level, but outside the Seventh Framework Programme. Therefore, it would not count as part of the relevant budget item.
Secondly, I see great potential for using part of the Cohesion Fund for directing research spending to the new Member States, and I hope you will be sympathetic to that suggestion, Commissioner.
Now for the third suggestion. Mr Mayor Oreja heads a special working group on the European Research Council, which has suggested that an independent body of scientists should take the programme of research forward, and that this should happen on the basis of excellence and scientific merit. Quite a substantial budget has been proposed for this, totalling EUR 2 billion a year once the working-up phase is complete. That will take a huge slice of the existing framework budget. I would therefore suggest that Member States should also consider funding that outside the context of the Seventh Framework Programme.
I hope we will take on board a number of the suggestions in the Marimon report. One of the most frequently-voiced concerns about our research activities at European level is the complexity and burden involved in the administrative procedures and regulations relating to the funds, which make it very difficult for small- and medium-sized enterprises and small research entities to access the funds and take part in the programmes. We all pay at least lip service to this. Even when were debating the Fourth Framework Programme, there was a great deal of concern about that. We talk about it; let us hope this time, Commissioner, you are able to do something about it.
The objective of pursuing excellence above all else is crucial to achieving successful research at European level. I look forward to your comments about how we fund all this with keen interest, Commissioner.
. Mr President, I would like to thank you, and in particular the Committee on Industry, Research and Energy, for this opportunity to discuss in plenary the issue of doubling the research budget.
I start by saying how happy I am that Mrs Locatelli's report on the future of European research received almost unanimous support from the ITRE committee on Monday. This report, which I understand will be voted on in the March part-session, gives us an excellent grounding in preparing the formal Commission proposal for the new framework programme. I would particularly like to thank two members of the committee, Mr Chichester and Mrs Locatelli.
Allow me first to underline that today's discussion is not just important for research. It is a debate about nothing less than our credibility to reach the Lisbon objectives, and is a crucial debate for both our institutions only a few weeks before Europe hopefully agrees on the financial means for the next decade.
The discussion about the new Financial Perspectives is a moment of truth and the question of sufficient funding for European research is an essential part of it. This is because research is about knowledge, and knowledge is truly a European strength in global competition. Let me explain.
Some of our trading partners are competing with primary resources, which we do not have. Some compete with cheap labour, which we do not want. Some compete on the back of the environment, which we cannot accept. The only way for European enterprise to build sustainable leadership is to exploit the knowledge triangle fully: the creation, transmission and use of knowledge through research, education, training and of course innovation.
My strong conviction is that European enterprises will only achieve competitiveness and leadership on global markets if we rapidly put Europe in the lead as an economy and as a knowledge society. We are strong in knowledge, but we can become even stronger if we pool our efforts in an intelligent way; if we give full emphasis to excellence; and if we use the full research potential throughout the EU – old, new and future. This is what I want the next research programme to stand for.
Knowledge does not only mean more competitive businesses. It also brings continuous progress to society: progress in fields such as health; preservation of the environment; and sustainable energy supply. All of these rest largely on the progress of knowledge. In view of this, the questions you raised are indeed the right ones.
First, will the Commission fight for the doubling of the research budget? The answer is yes. In February 2004, when launching the debate on policy challenges and budgetary means of the enlarged Union, the Commission emphasised the role research will play in building our common future and consequently proposed the doubling of the budget.
This was reaffirmed in the Commission's communication on the Financial Perspectives last July and President Barroso confirmed the approach to this House last December, when he endorsed the Financial Perspective that had been proposed by the Prodi Commission.
The last confirmation came in the proposal of the Lisbon mid-term review. It spells out clearly the importance of investment in research and development. On behalf of the European Commission, I can therefore confirm not only our strong commitment to research, but also that we will do everything to achieve the doubling of the research budget.
Second, does this doubling take account of the programme's duration, inflation, enlargement and the need to support new actions? I am very grateful for these questions. It is good that we clarify these fully justified issues. FP7 will be the principal financial tool for realising the ambitious objective of driving productivity growth and ensuring competitiveness through knowledge. When I speak about the doubling of funds I am talking about doubling the budget of FP7. This figure does not include related Community programmes such as Mr Gunther Verheugen's programme for competitiveness and innovation.
Our proposal will not simply be a doubling of the initial FP6 budget. It will be built on the basis of the yearly amount to be spent on research during the period 2007-2013 compared to the yearly estimated amount for FP6, and revised following accession. This means doubling on a yearly basis regardless of the duration of FP7. Moreover, in the Financial Perspectives these amounts will be adjusted for inflation according to our general calculation methods.
Enlargement is one particular issue. In the area of research, enlargement was a reality long before the Accession Treaty was signed. The current candidate countries also participate in the Framework Programme. I could, therefore, answer this question by saying that it is true that enlargement has been taken into account, but I would have to add immediately that it is not only in the budgetary figures that enlargement needs to be taken into account.
I want this programme to be built on excellence, because I know this is also a strength of the new Member States. However in addition, I want this programme to be an enabling one that allows the use of the full research potential in the new Member States and creates an active and effective link with the Structural Funds. Additional new areas of research are included and are part of the justification for doubling the funds.
Thirdly, will the FP7 proposal cover basic research, space research and security research? To be brief, our FP7 proposal will be all inclusive, i.e. there will be no mechanisms outside the framework programme. Let me make an important addition here. Parliament has highlighted that the complementary objectives of continued reinforcement of existing EU research support, on the one hand, and of support to new areas of research that are of interest to the EU, on the other, require adequate funding.
In other words, it would not be possible to strengthen existing activities in an efficient way and, at the same time, introduce widely supported new activities, such as the European Research Council and technology initiatives, if the research budget was not doubled. Doubling will enable us to take a decisive step forward in our overall research policy and in continuing support for the European Research Area. Agreement on the substance of future research activities necessarily implies agreement on adequate funding for these activities.
Fourthly, how will the Commission try to influence the debate on the Financial Perspectives to achieve the doubling of research funds? In order to underpin the debate on the Financial Perspectives, the Commission will present its proposal for FP7 on 6 April. This will help Parliament to give its preliminary reactions to the Council that your rapporteur, Mr Borg is planning to present during the May part-session. It will also allow the ministries for research and science to have an initial discussion at the Competitiveness Council on 18 April. The Commission proposal will provide sound justification for doubling the budget for FP7, based on a detailed and thorough assessment of the impact of the research and development instruments on investment in growth and jobs.
I will list the two main reasons for doubling the funding. The first – and, for me, the most important set of reasons – is the need for the European Union to be credible in delivering the renewed Lisbon Agenda on growth and jobs. This includes the need to deliver results on the 3% GDP target for research and development that was mutually agreed in Barcelona. Doubling the funding is one of the crucial steps towards a more growth-oriented European Union budget.
The second set of reasons is more specific to research and development spending. Firstly, we need high public spending on research and development because it is an important source of R[amp]D investment and for its strong leverage effect on private investments in research and development in the future.
Secondly, we need more R[amp]D funding at EU level because of the strong added value of European research funding through the critical mass of resources, sharing of knowledge and facilities, strengthening excellence through close cooperation, competition at European level, the coordination of national activities and support for European Union policies.
Let me add to that the fact that we are currently rejecting an unacceptable number of excellent proposals purely because of the lack of financial resources. In addition, there is the need and willingness to fund new category and activity initiatives which demonstrate high value added impact at EU level without, however, endangering existing ones. Finally, we should not forget the very simple fact that the costs of research itself are also growing.
Your fifth question was whether the duration of FP7 should be synchronised with the Financial Perspectives to ensure a better coordination of planning activities?
Reaching the goals that I have described will require a long-term view and commitment. That is why the Commission will propose that the duration of FP7 should be the same overall as the next Financial Perspective for 2007-13. We should take stock mid-way through the programme to ensure that FP7 continues to respond to the needs faced by the European economy and citizens. By doing so we will introduce more stability on the one hand, and more flexibility on the other. Both factors are needed.
I should also like to take this opportunity to underline the exemplary execution rates in the research budget. The current execution rates are close to 100%. We have proved in the past that we can effectively manage constantly increased FP budgets. We are aware that the challenge to managing the doubling of the funds is demanding, but we are determined to provide proper answers. Simplification and rationalisation of procedures are greatly needed. Administration and modernised management, including externalisation, will provide answers to this challenge.
The proposals in the field of research are at the core of the delivery of the new Lisbon Agenda. That is the only way we can succeed. The time for delivery is now. Building a knowledge society is probably the best, and perhaps only, way to sustain the European social model without having to make a trade-off between economic growth, social cohesion and environmental protection. The first and foremost policy priority for the Union is thus to strongly support the three sides of the knowledge triangle – research, education and innovation – and to ensure that the triangle operates in the most favourable framework conditions.
The change in the structure of the European budget in favour of more growth and competitive oriented expenses in the direction proposed by the Commission is thus crucial. This structural change to the European budget should also be followed by the Member States in their budgets. The doubling of funds in the European budget should not be seen as compensation for the reduction of Member States' efforts. On the contrary, it should be an example followed by the Member States. Their effort is necessary. If we do not make the effort now, we will have to make it later; but it will be more difficult later and it could even be too late.
I intend to do my best to achieve the vision I have described because I believe it is the right one. We can bring it to life by working together. That is why I ask for your support. I trust that I will receive it, for the sake of the European model of life and for the sake of Europe's future.
. – Mr President, Commissioner, ladies and gentlemen, yesterday this House discussed the European driving licence, and I believe that part of the current policy is to press hard on the accelerator of the vehicle in which we are travelling, and this is something on which I should like very much like to congratulate Commissioner Potočnik. He is also taking steps to ensure that the Lisbon agenda is implemented and promises great things, such as new jobs and higher incomes for our people. On the other hand, there are Commissioners who are in favour of REACH and emissions trading, which would result in the relocation of large parts of our industry outside Europe.
I should therefore like to congratulate the Commissioner on having made a knowledge-based European Union his main priority, and on not merely following in the footsteps of the Sixth Framework Programme for Research and Technological Development, but intends to strike out on an entirely new path with the Seventh Framework Programme. The aim of this is not only to implement the Lisbon criteria, but above all to target the Financial Perspectives at new, better and more secure jobs and to ensure that Europe can hold its own in international competition, as what a further priority should be to safeguard existing jobs. Achieving this by 2010 will be a far from easy task.
Whether it takes place on the basis of a certain percentage of GDP or not, and however it is calculated, we regard doubling as a way to send out a signal, namely that on the one hand we are debating using 1% of GDP for the European Union, but that on the other hand we are talking about spending 3% on research. It is apparent from this how large the gap is when it comes to dealing efficiently with issues relating to our future. I believe that this goal – knowledge-based training and further training and life-long learning in connection with research findings at university, with a clear focus on new jobs – must be pursued, and that for this reason we must also demand of the Research Council that its representatives from business and research departments have a large say in shaping the goals, and that the political goals we fund with the Lisbon agenda are implemented accordingly and that we get a grip on bureaucracy.
We are stumbling from one accusation of fraud to another, and a great deal of criticism is currently being levelled at Europe. Yet we should highlight the positive aspects, and the opportunities we are creating in Europe for our citizens.
I should therefore like to urge Mr Potočnik to come to Parliament immediately after the programme has been adopted in the European Commission on 6 April. An extended Conference of Presidents will take place here, and the President of the Commission should join you in presenting the Seventh Framework Programme to the public. We should take this opportunity to make a big impression on the public, and to show them that we take the Lisbon goals seriously and want to achieve them.
. – Mr President, Commissioner, ladies and gentlemen, the Committee on Industry, Research and Energy has been virtually unanimous on this issue, because we are certain that only long-term commitment to increased resources for research channelled through the Seventh EU Framework Programme can help us to pull through. We are adding this to the Lisbon objectives, as I noticed the Commissioner is also doing. We are therefore in agreement with Commissioner Potočnik. The problem is the Member States. It is the Finance Ministers of the Member States and Ecofin that are our targets and whom we should be grabbing by the scruff of the neck. Only two Member States have achieved the 3% target for research, my own country being one of them. We therefore have a lot of housework to do.
We require some exceptionally determined work from the Commission, and this really is, as you have said, the first test, or actually a test both for you and for us. The funding is to be doubled, but where is it being channelled? This must be kept in mind the whole time, because it is no good having funding unless you know what to do with it. I would like to know exactly which areas it is destined for. How important, for example, is the lack of digital literacy? It has been calculated that we lose three hours a week because of it. Here, moreover, the working week is being lengthened. In many cases these three hours would salvage our economy.
At the same time, of course, we have to consider enlargement. I am one of those who believe that 1% on the budget is not enough to take care of enlargement, the Lisbon Process and many other matters. We certainly knew that enlargement would cost money, and the budget cannot subsequently be reduced: it should remain at the same level it has done up till now. Finally, we need more training, know-how and research. That is the only way out of this vicious circle of competitiveness.
. – Mr President, Mr Potočnik, ladies and gentlemen, we are calling for research funds to be doubled with respect to the Sixth Framework Programme, without asking ourselves whether the latter programme is an appropriate yardstick. In fact, when it was established, there was not yet such a pressing need to revitalise the competitiveness of the European Union, such a massive and important enlargement had not taken place, international competition had not yet emerged so forcefully, and nor had a knowledge-based strategy such as the Lisbon strategy yet been formulated.
All of that has now happened and, furthermore, very little has been done in terms of the Lisbon objectives. We therefore need to make up for lost time, considering that half of the time laid down for them has already passed. We must pull out all the stops, starting precisely with research, which sustains all the progress we make. To this end, last Monday the Committee on Industry, Research and Energy approved the three main lines of action for the next framework programme: the European Research Council, the new research proposals and the technology platforms.
The European Research Council has emerged out of the acknowledgment that basic research now has an importance which goes beyond the Member States and must be supported at Union level and in accordance with the Lisbon strategy. It is an initial focus around which we can elaborate a development and competitiveness policy, which will then be filled out in the technology platforms. These platforms must obtain resources chiefly from enterprises, but also from public institutions, the Member States, regions and local authorities, in order to organise research of general interest and to help businesses, especially small and medium-sized enterprises, meet the need for research in order to make them competitive.
These are sound, decisive innovations which will give fresh impetus to our businesses. We must have a presence in the new sectors, adopt innovative measures and provide conventional manufacturing businesses with a new competitive capacity if we do not wish to sit idly by as Europe undergoes full deindustrialisation. We must be consistent and invest in research which, even when it is not strictly targeted, has an extremely high potential for return. Perhaps it will not suffice to double the funds but, in any case, we cannot afford to be too sparing when it comes to these resources. I would make it clear that the Commission can count on the support of Parliament in order to face this challenge.
. – Mr Potočnik, we Greens are pleased with the new impetus you wish to provide for research and we support this substantial promotion of European research.
Nevertheless, not only are we concerned about the budget, but also about the social and environmental ends, because we all want a larger cake. However, of primary importance are the ingredients of the cake and how it is cooked and then, but also extremely important, how the cake of European research is shared out.
We want open science, with a fluid and open transfer of knowledge to all sectors of society, and, within this context, we are worried that some patents may represent obstacles to innovation in the case of small and/or young companies.
At the same time, we want to see a type of research for which small is beautiful, in which SMEs, small laboratories and small universities are treated as priorities within European programmes.
Within this context, we want to create ‘clusters’, groups of small companies at European level, in order to prevent all research from being concentrated within a few projects. In the field of research, we should promote a return to basics, to fundamentals, so that basic scientific research can be supported openly and provided with more funds. We must offer more public support to basic research, with social and environmental objectives in the medium and long terms, rather than restricting ourselves to achieving short-term technological performance.
In this regard, there must also be more investment in preventive health and not just in pharmaceutical research, as has happened in the past. Furthermore, we must invest in protecting the climate and not direct all or most of our investment in energy towards nuclear programmes. Renewable energy currently needs a level of support which is at least equivalent to that being given to the ITER or Euratom programmes.
We are pleased with Mr Potočnik’s projects in support of social sciences, since they are essential to progress in research into our society.
Finally, I would like to call for the creation of an independent European Research Council, with the participation of all the social actors, so that there may be a genuinely fruitful debate, a dialogue, between society and the scientific world.
.  Voltaire once said that the secret to being boring is to say everything, so I shall limit myself to making only a few points. The first relates to the total volume of funding for science and research. I believe that certain instruments that we could use, such as European securities, are currently being neglected. In the USA a number of key projects are funded by securities, and this could also act as a financial basis for key European projects.
Another way to boost funding would be to exploit the resources available in the new Member States. The research potential in these countries is extremely strong, although it is currently underfunded. The costs of achieving research goals could realistically be reduced if these countries were involved.
My third point relates to the way in which the 3% is to be structured. The Commission is relying on two thirds of this money coming from the private sector. This will be very difficult to achieve, however, given that only 3% of small and medium-sized enterprises, which pay 85% of all business taxes and provide 75% of jobs, currently invest in research, and 40% of them are involved in innovation.
We will make no progress in this field without a new policy on depreciation, generous funding for investment, flexible legislation, a new credit policy and tax relief. I believe that it is also crucial that there be a high ratio of research workers to technicians. At present the European Union is lagging 50% behind the US with regard to the number of researchers for every 1000 workers; in other words, the US has 50% more researchers for every 1000 workers. Major technological breakthroughs and key discoveries need to be based on a constant stream of minor innovations, and at present this is not happening.
Finally, I should like to note that research follows certain laws. In the past this was analysed in terms of Kondratiev waves, whereby key breakthroughs were found to be concentrated in clearly defined clusters. We should provide generous funding in order to ensure that clusters of this kind come into being once again.
– Mr President, Commissioner, thank you for being present at this important debate today. If you want to double funding – and many millions of Europeans would be in favour of doing so, if only they knew anything about it, and indeed I am in favour of it, although I only know a little about it – what investments do you actually want to boost by doing so? Experience has shown that 80% of funding from the Fifth and Sixth Framework Programmes has gone to the large corporations, and only 20% to those that could be termed SMEs or that are of an even smaller size.
I believe that the main reason for this is that lobbyists – in particular those acting on behalf of the large corporations – have an above-average amount of influence. They have long since taken a good look around and asked where they can get even more money if funding is to be doubled. These people are very good at their jobs. The second most important reason, however, lies within the Commission itself. Many of the measures you take – and having been a member of the Committee on Industry, Research and Energy for many years, I can say that this has always been the case – demonstrate that you still follow the same old motto as the World Bank: ‘big is beautiful’. It is an unfortunate fact that the Commission is making the same mistake that the World Bank made, by constantly funding oversized projects all over the world. The new and enlarged Commission has a real chance of preventing such a mistake and moving away from the 80:20 ratio that favours large businesses. This would be a sure-fire way of creating jobs, and it would mean that progress was made with all aspects of the European dream.
The second question, of course, is which areas really receive investment. I should like to warn you against pretending to Europeans that military armament in the field of research can result in any kind of positive progress, and against making the same mistakes that history is full of. What we are seeing is a new armament by stealth in the EU, and I can only issue the most fervent of warnings against it.
Less dramatic, but equally important, is the nuclear issue. It is absolutely crucial, Commissioner, that if you wish to double funding you must make it quite clear what is actually going where. Transparency is needed so that people know exactly where funding is intended to go, and so that action is not taken behind closed doors. When it comes to informing the public about how funds are used, the European Union will have to decide whether it wishes to move towards propaganda – made what it is by Josef Goebbels, himself the subject of much debate at present – or towards information, with the pioneer of this approach being Jean-Jacques Rousseau. For Europe's sake, I would ask that you move towards informing citizens about funding.
As a final point, I believe that 1% of GDP from Member States will be more than enough for you to manage with. There are a great many ways in which money could be saved in the EU. This House alone has EUR 50 million to spend this year, and has no idea what it should do with it all. In this instance less would mean more, and doubling is in no way incompatible with a maximum of 1%, which is what many countries want.
Ladies and gentlemen, Commissioner, following a half-hour analysis of the Lisbon strategy, there is no need to emphasise that it is essential to strengthen research and innovation in the European Union. The main indicators for developments in this sector clearly show not only that we are lagging behind the world leaders, but mainly that we are unable to make use of our own research and innovation potential. There is an undoubted need sharply to increase the volume of resources allocated to this important area, but this must be in line with our financial perspectives. It is not, however, clear how this is to be implemented. The framework programmes for research and technological development, which have been the main tool in the European Union’s implementation strategy, have been found, for various reasons and throughout their existence, to be inadequate in promoting the research and innovation potential of mainly small and medium-sized enterprises. It has been most frequently a matter of the complexity of the entire structure and procedures for access to financial resources, which deters mainly small research and innovation units or small companies. Regional experiences also point to other reasons: there is a lack of an adequate regional infrastructure, relevant institutions, such as university development centres, technological incubators, high-tech centres and so on but also of risk capital funds, which would, on the one hand, stimulate regional innovation and research potential in its broader sense, but also create a stronger competitive environment, on the other hand. The European Union budget must take account of both an increased level of financing for its framework programmes and a strengthened budget for the structural funds in order to establish a regional research infrastructure and also strengthened programmes for the European financial institutions to stimulate the development of regional risk capital funds.
– Mr President, ladies and gentlemen, in the Commission communication on the guidelines for the Seventh Framework Programme and in its proposals for the Financial Perspectives, reference is made, in general terms, to doubling the funds. This affirmation needs to be substantiated, something which you, Mr Potočnik, have already done in part. In addition to the issues of enlargement and the new activity headings, namely space and research, I would point out that the Constitutional Treaty confers fresh powers on the Union in the field of research. I would also like to mention that the European Research Council will be established, a new instrument which we assume will use up 10 to 15% of the overall resources of the Seventh Framework Programme.
Mr Potočnik, you are already aware of the outcome of the vote of the Committee on Industry, Research and Energy on the guidelines for the Seventh Framework Programme. The document calls for additional funding within the Seventh Framework Programme for the European Research Council. It also states that a doubling of the budget is the bare minimum if we truly intend to give substance to a European Research Area and pursue the objectives under the Lisbon strategy.
I would ask you whether you agree with the European Research Council being funded from additional resources. And with regard to doubling the budget, what is meant by doubling? We need to find a criterion and I would suggest a criterion of proportion, that is, the framework programme resources as a percentage of the Union’s gross domestic product. That is the percentage that we should double. I therefore ask you, do you agree with this interpretation of doubling?
Moreover, we know that at this stage in the preparation of the Financial Perspectives, there is a major debate underway among the Member States because some of them intend to cut their contribution to the budget of the European Union to 1%. These cuts are likely to have negative repercussions on the ‘research appropriations’ item. Do you agree to fight hard to oppose this position taken by the less generous Member States? And if, in any case, these cuts are effected, will you still be in favour of calling for the funds to be doubled? The Seventh Framework Programme must not merely be a new framework programme, but it must mark a turning-point, in line with the Union’s new powers, if we really want to create a new European Research Area.
Mr President, I am very pleased that the basic, underlying idea concerning how we are to achieve better development in Europe is now the knowledge-based economy. I think that this is the answer to a very large number of problems. I also think it is right to focus on education, research and innovation, dealing with each of these areas separately but also in the context of the other two.
I also think that the technology platforms will serve a very useful purpose. It is good that the social sciences are included in this connection. What we need to focus on is, of course, the infrastructure surrounding research, about which we have not yet had a great deal of discussion.
In this context, I should like to raise two matters that are of concern to me. The first relates to the way in which European researchers experience professional and social conditions at a personal level. We see how, in the current situation, large numbers of people are leaving research for other jobs because they find it impossible to carve out careers and create good bases for family life, given the rules and conditions we lay down for them. This is, of course, all the more regrettable now we know that, with this new research policy, we shall require not fewer, but twice as many, researchers. I want to know what measures the Commission intends to take in this area.
The second matter of concern to me is, of course, industry’s share of the total resources allocated to research. The general trend in all the Member States is for this to go down instead of up. I want to know what the Commission is doing to make industry more enthusiastic about investing more in research and development.
Now that we are seeing the framework for a new European research policy, we must, finally, at the same time also think about how to translate these research results into job opportunities. I should therefore also like to see an initial fundamental framework programme for innovation.
– Mr President, ladies and gentlemen, I am of course in favour of doubling the EU budgetary resources allocated to research.
When you realise that public and private research and development expenditure in the EU amounts to only 1.95% of GDP compared with 2.64% in the United States and 2.98% in Japan, you can see how much the famous Lisbon strategy and the Commission have failed. That is why I believe that if the European Union is to have an effective research policy, we must not only double the appropriations for research but also review and radically question the methods and objectives of the Seventh Framework Programme for Research and Technological Development implemented by the European Commission and the Council.
Indeed, contrary to the philosophy of the Seventh Framework Programme, a successful research and development system can only be based on cooperation and exchange between public and private researchers and laboratories and not on all out competition and shortage of money.
What I fear the most is that resources will be concentrated in a small number of priority areas of research, which are bound to be those most likely to bring immediate profits for the large industrial groups, at the expense of fundamental physics and the human and social sciences; that would mean researcher recruitment and careers would probably no longer be based on scientific assessment but on priorities directly dictated by the interests of the multinationals involved in the framework programme’s activities.
For my part, I, of course, believe that research expenditure must be taken out of the Stability Pact calculation, but that is not enough. It is even more important that questions of research in Europe should no longer be decided by the Commission alone, but by elected representatives of the scientific community. I therefore propose the creation of a representative assembly of all researchers at the European Parliament. That assembly would have such important tasks as ethical appraisal, the drafting of recommendations, encouraging cooperation, monitoring and continuity of the funding granted, and ensuring that the regions are not forced to compete with each other. That is the only way in which the European Union will be able to look to the future with greater optimism.
– Mr President, I have two minutes in which to make two points and bring them together. As you know better than we do, Commissioner, the research programmes will have an even greater effect if you use them to build a bridge between, on the one hand, the research and development programmes under the Cohesion Policy, and, on the other, the Seventh Framework Programme. If the two instruments are brought into line with each other, they will be a great deal more far-reaching in their effects. Please allow me to give an example from my own region, which is bounded by the frontiers between the Netherlands, Germany, and Belgium.
Commissioner, the universities of Eindhoven, Louvain, and Aachen, as well as those of Hasselt and Maastricht, now cooperate closely in research, training and development, as well as in the field of cohesion projects. I believe that similar cross-border collaborative projects deserve to be followed and encouraged, as they primarily reinforce the regional dimension as part of the Lisbon process. Surely nobody can object to the towns, universities and regions within which they move and operate playing such a role?
We were therefore particularly pleased to see the Commission accept an amendment to that effect proposed by Mr van Nistelrooij to the Locatelli report after all, which Parliament approved at the beginning of this week. In it, this House expressly requests cooperation with the regions and the coupling of, on the one hand, national programmes under the Structural Funds and, on the other, programmes under the Seventh Framework Programme.
To sum up, Commissioner, businesses are, as you know, ready to invest and to anticipate the opportunities that are presenting themselves. If we in the EU, who deal with financial matters, now allow them to pass by, if our fine words about innovation policy are not followed up by action, then our credibility will, of course, be shattered – both yours and ours, I would say. We will then be giving national governments the ideal excuse for not coming up with the national funding that is so vitally needed. At the moment there exists what is termed a ‘window of opportunity’, with many members of government at every level – regional, national and, of course, European too – being convinced that we must drastically upgrade our investments in innovation. If we simply allow this to ebb away, then I think we will have to look among ourselves to find the reason why.
– Mr President, I too should like to thank the Commissioner for emphasising that, in line with the Lisbon objectives, Europe should be competing on the basis of knowledge and not on the basis of poor wages or environmental destruction. Of course, knowledge is now to be understood in the broad sense of the word, and if we look at the proposals for the Seventh Framework Programme in the context of the Sixth – and also going back to the Fifth Framework Programme – we can see that socioeconomic research played an important part at that time and contributed to an analysis and understanding of the interaction between advanced technologies and social development. Separating scientific and sociological research when drafting the Seventh Framework Programme has, however, in actual fact put sociological research into budgetary competition with technological research in relation to the IST programme. This tends to marginalise the relevance of socioeconomic research, and, in future, technological research should therefore be developed in tandem with the development of society’s needs, values and expectations. Socioeconomic research in the information society is a precondition for our achieving this objective.
– Mr President, Commissioner, with the justified momentum which has developed today in favour of research, I personally feel that the doubling of funding is one of the , as our ancestors would have said.
However, I should like to take the opportunity of today's debate to approach the matter differently. I therefore ask:
First, is it or is it not our strategic choice that the European economy should become the most competitive economy in the world by 2010?
Secondly, if the answer is yes, I would like to know the degree to which, in order to achieve this objective – and this is something in which I truly believe – the economy of the European Union must become and it is enough if it becomes a knowledge-based economy?
Thirdly, if the answer is again yes then, logically, should the European research community, companies and industry not be wondering about the means needed to complete this mission? In other words, should the bottom-up approach not be used in our case, by which I mean consultation with the people who produce knowledge and innovation in Europe, in the aim of our agreeing where and exactly how much we should invest in order to achieve our objective?
Commissioner, ultimately what we need to achieve is not double the resources, but our strategic objective and this begs the question as to whether double is enough to achieve our objective.
– Mr President, Mr Potočnik, I too would like to thank you for your comprehensive reply. There is no question that if we are to achieve the objectives set in the Lisbon strategy for 2010, we must be committed to improving substantially the resources dedicated to Research and Development, since that is the central pivot of a knowledge-based economy and, therefore, the main tool for promoting growth, employment and competitiveness.
Consequently, we agree that the Union's scientific policy should be placed at the centre of the strategy for the coming years, and also that overall spending on Research and Development should be set at 3% of the Union's GDP, and, of course, I agree with what most of the previous speakers have said.
I would like to add something else. It is certainly very important to reduce the technological gap between the Union and countries such as the United States, but it is just as true that within the Union there is another significant technological gap between the different countries, which we must also try to reduce. In this regard, our objective must be to improve the competitiveness of the Union as a whole, in order to narrow the gap with the most technologically-advanced countries, but we must do so in such a way that this does not involve increasing the differences between our various countries in terms of technological capacity.
It is therefore very important, Commissioner, that we take concrete measures to improve the capacity of the countries which so far have participated less in the framework programme.
Commissioner, we would ask that you commit yourself to reducing the internal technological gap which unquestionably also exists within our Union.
– Mr President, Commissioner, ladies and gentlemen, if we wish to get to grips with the Lisbon strategy, we must invest in research, development and innovation. In order to do that, we need money, and so we must increase funding. Commissioner, you have my full support in obtaining the Council’s agreement with the help of this House.
Secondly, if we ask for more money we must see to it that these funds are put to the best possible use. We must also learn the lessons from the Sixth Framework Programme for Research and Technological Development, and make procedures simpler, less bureaucratic and more streamlined. I see this as an absolutely crucial task that we must all strive to achieve, and both the Commission and Parliament are needed in this respect. The members of the Committee on Budgets are presently examining the Financial Regulation, and this is another area where work must be done and improvements made. Commissioner, this is another task for which you and your College are needed. What is needed is professional project management, and I am eagerly awaiting your proposals on this issue on 6 April.
Finally, I should like to return to the lessons we should learn from the Sixth Framework Programme. Industry involvement fell under the Sixth Framework Programme, and we must come up with ideas of ways to buck this trend. If we are serious about the Lisbon goals, we simply need more investment in research and development. Such investment must also come from the private sector, and I would be interested to hear the Commissioner's ideas in response to the following question; how do you intend to get industry, in small and medium-sized enterprises, more involved in the Seventh Framework Programme?
I listened very attentively to Mr Ransdorf’s comments; he mentioned that we need, among other things, a better depreciation policy and more flexible legislation. These are useful considerations, but I would be interested to hear the Commissioner's proposals in this regard as well.
Mr President, Commissioner, research and innovation are the basic tools for implementing the Lisbon strategy. The Seventh Framework Programme has presented us with a unique opportunity to move towards this goal by improving the way we exploit the intellectual potential of the European Union’s 450 million citizens, including its almost 80 million new citizens in the new Member States. The Seventh Framework Programme should accelerate European integration, and it should provide not only for a much-needed and significant rise in funding, but also for measures under which this funding will be put to effective use. This will only be possible if entirely new and innovative methods are devised for implementing European policy on science.
The main priority should be to alter the criteria according to which funds are distributed, as this will make it possible to establish centres of expertise at institutions where the researchers are based. Students from Central and Eastern Europe do not wish to be treated as an afterthought, or sometimes merely as the odd ones out, in ‘Centres of Excellence’ programmes, as is the case under the current Sixth Framework Programme. Two questions come to mind in this connection. The first is whether the concept of ‘excellence’ is not being misused here as a strange kind of curse, which can later be invoked to justify an unequal distribution of funds. We should not strive for excellence only with regard to gaining and spending funds. The second question that arises concerns the kind of objective criteria for the distribution of funds provided for in the Seventh Framework Programme. I thank you.
. Mr President, I much appreciate the strong support of this House. It is very encouraging for my future work. Many questions were asked, some of which I cannot answer very precisely, but I will group them together and try to be as informative as possible.
The calculation behind doubling is made in real terms on a yearly basis and with the same assumptions in mind as with the other aspects of the debate on the new financial perspective. At the end of the day it is crucial that we double the funds as a percentage of GDP. That is a credible way of looking at it. Our proposal was based on that thinking and I believe that this proposal is ambitious enough to achieve our goals. I am more afraid of going backwards than of asking whether it goes far enough, although even that question is credible, too, and could be approached in an official way.
Public funding is not the only funding. As you know, public funding is estimated as being approximately one-third, with two-thirds private funding. So it is crucial that we increase public funding, because of the source and because of the leverage effect on private investment. However, as some of you stressed, it is even more crucial to create conditions under which companies will stay and invest in Europe. The latest figures are not promising: in 2002, investment by the 500 biggest companies in the European Union decreased by 2%; investment by the 500 biggest non-EU companies increased by 3.9%.
In Europe, around 24% of investment involves the car and spare part industries. In the rest of the world, information technology is the biggest sector with regard to investment. Those are the facts we have to deal with. That is why it is crucial to create a better environment for research and development. Ways of doing this might include state aid; tax incentives; intellectual property rights; the structural and cohesion funds; and risk and venture capital, which is certainly one of the problems.
Two days ago, I met the President of the European Investment Bank and we have already started to prepare actions in an effort to address that problem. Environment is crucial. If we want to achieve our goal, we need to create an environment in which companies will work, compete and carry out their research and development activities in Europe.
The framework programme now being discussed in the Commission has to take account of the Lisbon Agenda. I would like it to be simple, flexible, understandable, easily applicable and based on continuity. We would like to establish four major areas of support.
First, cooperation. Today we call this the 'collaborative approach', although in some countries the term 'collaboration' is not particularly acceptable. That area should be more industry-driven than it was in the past. That is why technology platforms should play an important role in deciding where money will go and how decisions are taken. It will be more thematically orientated and less instrumental than in the past. I believe that is the proper way to do it.
The second area is ideas. This means the European Research Council. This area is researcher-driven, so the division between basic and applicable research is practically outdated. We would try to make it clear what is industry-driven, what is politically driven and what is research-driven. That will be more transparent. We will give everyone the opportunity to make known their views on this.
The third area should be people. The major problem there is that they have been under-financed. The fourth area is capacities, which involves infrastructure, SMEs, regions and research potential. Here, we would like to address the question of new Member States, but not in a way that would undermine the excellence of the programme. Researchers in those countries should be supported so that they develop and become more visible. We should establish actions which allow us to access the structural and cohesion funds.
The worst thing for the new Member States and their researchers would be to create conditions under which they would not be able to compete. It is best for them to develop rapidly so that they are competitive from the very beginning. They are doing that already. I am very much aware that conditions in some countries mean that they cannot compete. We have to help them, but the question is how we do this.
Our programme seeks to achieve excellence and competitiveness in the EU, which is crucial. We have structural and cohesion funds for solidarity. If we are using these funds for road, rail and environmental infrastructure, we could and should use them for the development of research infrastructure as well. It is crucial that we create conditions in which researchers from the new Member States will remain in these countries and compete and cooperate with others in the European Union.
Simplification and streamlining should be the name of the game, otherwise we will have major problems. I am aware of all the challenges ahead of me and I count on your support. The Commission is not the only body involved: I have created a taskforce in my directorate. We now also have an inter-service task force. We are now organising sounding boards among SMEs and smaller groups, to give them a chance to voice their opinions on the proposals.
Framework programmes, research and development structures, cohesion programmes, and competitiveness and innovation programmes are crucial. These should seek to achieve the same goals. That is one of the points I would especially like to underline.
For smaller users, we are trying to establish better definitions for the instruments, which are often far from user-friendly, especially the integrated projects. On the other hand, simplification and streamlining are major problems for smaller users. For them, costs are proportionally much higher and burdens are greater than they are for the bigger users. I believe these two things will be crucial. We should bring more SMEs into the process itself.
In conclusion, I believe that the talks on the next financial perspective will be a kind of moment of truth. I hope that we will be strong enough to reach conclusions which tally with the Commission's proposal. I am afraid that if certain changes are made the structure of the budget will be worse than it is now. Thank you for your support.
The debate is closed.
– Mr President, I should like to thank the Commissioner for his outstanding answers, and to apologise for the fact that a fellow Member asked extremely aggressive questions, while not thinking it worth his while to wait for your answers to them. I should like to thank you for taking this initiative, which bids this House continue its cooperation on the issue.
For that fine example of Austrian politeness and correctness, I should like to thank you.
The next item is the report under Rule 134 of the Rules of Procedure on a specific action for transfers of vessels to countries hit by the tsunami in 2004 (COM(2005)0036 – C6-0036/2005 –2005/0005(CNS)).
.  Mr President, I am speaking on behalf of my fellow-Commissioner Mr Borg, who has unfortunately been unable to fly to Strasbourg due to the heavy snow.
Concerning the subject, I wish to thank Members of Parliament for accepting the urgency procedure, and the members of the Committee on Fisheries for their support and their efficiency in handling that matter.
The tsunami disaster devastated the coastal areas of numerous Asian countries and, besides tourism, the fisheries and aquaculture sector of these countries was the most affected.
Parliament and the Council have already welcomed and encouraged the initiatives taken by the Commission, in particular the measures aimed at rebuilding the sector in the areas concerned.
This proposal is only a specific part of a whole package of rehabilitation and restructuring measures. It aims to create the legal framework to allow Community vessels receiving public aid for permanent cessation to be transferred to countries affected by the tsunami, rather than being scrapped or reassigned for non-profitable purposes other than fishing. The intention is to make fishing capacity available in order to allow for a quick return to the activities on which the livelihood of countless coastal communities is completely dependent.
We have taken particular care to ensure that the local needs are carefully assessed. In this respect, the role of FAO, the UN Food and Agriculture Organisation, is decisive for the implementation of the rebuilding efforts in the area. This is on the agenda for the next FAO meeting of fisheries ministers in Rome on 12 March.
Two main guiding principles have determined our approach in this proposal. Firstly, a strong commitment to ensure consistency with the general objectives of the common fisheries policy and promote sustainability of the fishing activities in the long term. To achieve those objectives, we have proposed technical assistance to make an immediate impact assessment and design of the rehabilitation and reconstruction requirements for the areas concerned.
In this respect, a monitoring system will be set up in order to avoid possible adverse effects on the local economy and to ensure that the vessels transferred meet the needs identified by FAO. In addition, we have also emphasised that the transfers must be in accordance with the third country’s requests and that they respect the local fishing traditions.
Secondly, the European Community must offer a mechanism making it possible to act swiftly, while establishing an effective monitoring and control system without imposing unnecessary administrative burdens. The present proposal respects these constraints. Indeed, the proposal will not require reprogramming in the Member States under the current structural regulation for the fisheries sector. It has the further advantage that there are no financial consequences for the Community budget.
I would underline the political importance of this proposal. Faced with an immense destruction of thousands of vessels, this proposal alone will certainly have only a limited impact. The expected availability of suitable vessels, taking into account the principles of adaptability and sustainability, will allow us to meet only a fraction of the needs with this short-term measure. Doubtless, this specific and focussed action will be followed by other actions in the humanitarian field to address the immense needs also of the fishing sector in the affected countries.
I can tell you that the Council has already discussed this proposal at a technical level and Member States' reactions are overall very encouraging. I also welcome the amendments that were tabled by Parliament, which clearly has this issue very much at heart. The Commission can accept a number of them. Regarding the other amendments, I note that in many instances they are noteworthy in the sense that they go far beyond what this regulation may provide for and so, very regretfully, they cannot be taken on board as part of this regulation. Their spirit, however, is undeniably driven by a clear commitment to alleviate the suffering brought on by the tsunami.
I hope that the European Parliament will give a positive opinion on this proposal to enable me to move this regulation forward in the Council next Monday, on 28 February. This will allow the Member States to make the necessary changes in their internal regulations so that, if the needs are indeed established by FAO, we will be able to act quickly and effectively.
Let me turn to the amendments. The Commission can accept Amendment No 1.
On Amendment No 2: the Commission is in agreement with the spirit of this amendment, but it is somewhat misplaced and inappropriate to have such a reference to education and training since this aspect is not within the scope with respect to third countries. However, I will be willing to make a declaration before adoption by Parliament later on, wherein the Commission will declare that appropriate training and educational measures towards fishermen in the countries hit by the tsunami should be encouraged and wherein the Commission will state its intention to provide an assessment of the needs, at the request of the third countries, through the expert facility which has been made available for the long-term rehabilitation of the fisheries sector in the affected countries.
On Amendments Nos 3, 18 and 19: again we agree with the spirit of these proposals, but the actions being proposed are provided for by the monitoring mechanism contemplated by the regulation. Providing for such detailed and specific amendments within the text of the regulation itself could, however, have the affect of making the regulation cumbersome and too difficult to implement. We are, therefore, of the view that there is no need for these specific amendments.
We can accept Amendments Nos 4 and 5.
On Amendment No 6: we have no problem with the substance and we are willing to look at this change with the Presidency and the Council and expect to be able to overcome legal and technical difficulties that may arise with introducing changes to a title at a late stage.
On Amendment No 7: there again we agree with the spirit, but we have difficulty in accepting the amendment because it goes beyond the scope of this regulation.
On Amendments Nos 8, 9, 11 and 21: again, we agree with the spirit, but we feel that this is not the place to address such wider issues relating to the humanitarian assistance programmes. What this regulation enables us to do is to take a very concrete and specific action within the fisheries sector and more specifically within the FIFG regulation. Other initiatives will follow, not only to meet the overall humanitarian needs but also for the fisheries sector, but unfortunately they cannot be addressed in this regulation.
On Amendments Nos 10 and 12: the coming into force of these amendments to Regulation 2792/99 cannot be made dependent to specific requests being made by affected countries. I wish to point out that this regulation guarantees the participation of the third countries and I refer honourable Members to Article 1 of the current regulation, which amends Article 7 of the basic regulation, and which states that our actions are to be in accordance with the third countries' request.
On Amendments Nos 13, 14 and 15: we agree with the spirit of these amendments and we will take them up with the Presidency and the Council to see how best they can be reflected in the regulation.
On Amendment No 16: the regulation already provides in a number of instances for the assurance that fishing activity will be carried out in a sustainable manner. We, therefore, feel that this amendment is already taken into account in the regulation.
We can accept Amendment No 17, but we would like to limit the scope of the action to small-scale fishing vessels, as defined in Article 3 of Council Regulation 2371/2002 (the CFP reform regulation).
On Amendment No 20: we feel that this point is sufficiently covered by the provision under which the vessels to be transferred should be for the benefit of the affected fishing communities, and so this amendment is not required.
On Amendment No 22: the Commission has difficulty accepting this amendment: whereas technically it may be sound, its scope clearly undermines the spirit with which the regulation is being adopted.
. – Mr President, I know that the Commission proposal is based on the best of good intentions and we support good intentions in the wake of the awful tsunami disaster. The trouble is that the road to hell is paved with good intentions.
20 000 vessels under 12 metres in size were destroyed by the tsunami in the affected countries. The Commission proposal is to send somewhere between 150 and 200 old, redundant vessels from the Mediterranean to help replace the 20 000 that were destroyed. It is, as the Commission has pointed out, no more than a symbolic gesture. It is nevertheless a very expensive symbolic gesture. The cost has been put at roughly EUR 9 million, with an additional EUR 400 000 to pay for transporting these vessels to the affected part of the Indian Ocean. Therefore we are talking about roughly EUR 47 000 per vessel with the costs to be met entirely by Member States.
I am reliably told from experts on the ground in the Indian Ocean that replacement vessels of exactly the size required can be built for EUR 2 000 each. For the same amount of money that we propose Member States should spend, we could build 3 500 fishing vessels. This would be a much more meaningful response.
The Commission's response to the amendments tabled by the various groups this morning would nevertheless suggest that the entire focus remains on this regulation to transfer vessels. I would suggest that the Commission refocuses and looks more closely at sending the things we can provide quickly, such as skilled experts, fishermen, carpenters, engineers, blacksmiths, boat builders, and the money to get people over there, as quickly as possible, to start rebuilding the kind of vessels they need to help replace the ones destroyed, instead of this nonsense of sending redundant, old, decrepit boats from the Mediterranean as a symbolic gesture.
. – Mr President, the destruction of a huge number of boats has meant that an entire sector of the economy has been damaged. Aid can come in many different guises, and one way in which emergency aid could be provided would be to transfer fishing boats that would in any case be taken out of commission in the European Union. These boats could, then, be taken out of service in the European Union, but the victims of the tsunami in South-East Asia could reuse them if they wished and asked to do so; they would, indeed, be exactly what would meet their requirements. In order to provide emergency aid in this way, however, amendments must be made to the legal framework currently in force.
Most of the members of the Socialist Group in the European Parliament welcome this opportunity, which will remain open to us only for a short period of time, although we are obviously aware of the many problems it entails. In our opinion helping people to help themselves is always the better option in the long term, and this should be apparent from our amendments. Yet we view this proposal as a political sign of solidarity, and will support it accordingly.
– Mr President, I am speaking on behalf of the Alliance of Liberals and Democrats for Europe.
Mr President, Commissioner, the groundswell of solidarity provoked by the tsunami disaster on Boxing Day may have been even greater among the seafaring community, which is more aware than others of its consequences for populations most of whom lived from the sea’s resources.
That is why, in response to this, Parliament, in its 13 January resolution, asked for an examination of the possibility of sending to the communities affected anything that might be of assistance to them, including boats. That is why Commissioner Borg and his services went to see things for themselves and are now asking us to approve the regulation authorising these potential transfers. As Mr Stevenson has just said, this announcement has stirred the feelings of some of my fellow Members, who are alarmed at the idea that Europe was in this way going to salve its conscience by simply sending its old vessels to people who would have no use for them and who would thereby be deprived of the resources essential for getting their economies going again.
Obviously, that is not what the Commission intends, since it has sent the necessary experts to look at how to reconstruct the devastated countries in the medium and long term. Authorising the transfer of a few dozen vessels suitable for the needs of the local populations and therefore requested by their authorities is therefore a short-term measure, one for the next few months. As you know, these vessels will be less than 12m long and must be less than 20 years old.
Before approving the Commission’s draft, as I hope we will, Parliament wanted, by means of a number of amendments, to clarify the terms for this transfer which, in particular, will not be made until the United Nations Food and Agriculture Organisation has completed the study you mention, Commissioner. The FAO has the necessary expertise and authority and is responsible for coordinating aid from all over the world. The amendments also seek to introduce new recitals to make clear that this is obviously in addition to the funds granted for the reconstruction of the sector’s industries and infrastructures.
. – Mr President, let us first agree that everyone wants to provide aid as quickly as possible, as effectively as possible. It is a nice idea to export old fishing vessels, but it would not work. This is a clear case of the emperor’s new clothes. Everyone can see that the idea would not work, but no one dares to say so publicly and to scrap the proposal.
The FAO has not received any request for boats. On the contrary, both Indonesia and Sri Lanka have declined such offers. In addition, a conference of regional fishing organisations met last week in Sumatra, with representatives from all the countries affected. They oppose the export of old vessels. They would rather have assistance in building up their local shipyards and fishing fleets. That is what we must help them with.
At all events, our amendments are aimed at reducing the risk of this export of boats destroying sea beds and the local economy and damaging fish stocks with the wrong kind of equipment. I hope that the Commission acts on its good intentions, but its voting recommendations could have been more generous.
Is there anyone from the Council – yes, the Council – in this House? Can you see that the emperor has no clothes and scrap this proposal? Forget about prestige, and see things not from a European perspective but from the point of view of those affected.
. – Mr President, at first glance, this proposal to send surplus EU boats to the disaster-hit areas, where so many vessels have been destroyed, seems an extremely good idea. On further consideration, however, all of the difficulties come to mind and, on still further reflection, the question arises as to whether the proposal would create more problems than it would solve and, ultimately, of whether the costs might not outweigh the benefits.
Firstly: what would be obtained in return for the money? If an amount similar to the total cost were spent on manufacturing boats locally, the benefit to local fisheries would be many times greater. It would also have the effect of supporting the local economy and the local shipbuilding industry, which need support in this emergency.
Secondly: the practicalities. Is it really so practical to collect these boats and transport them to the region? How should we handle distribution and allocation?
Thirdly, there is the matter of ecology. Completely different kinds of fishing are involved, different kinds of equipment are used and different catches are fished for. Sending a completely different kind of boat from those traditionally used in the area would be in danger of making fishing less sustainable and less environmentally friendly.
Fourthly: do the countries intended as recipients of these boats really want them? The answer to this question is, of course, the one we have received from the UN body FAO, which coordinates such matters: ‘no, they do not’. No request for these boats has been received; instead, the countries concerned want to be able to build their own boats, using their local traditions and their local techniques.
Having considered and twice re-considered this proposal, it becomes quite clear that it was a good idea but one that, on closer reflection, should be abandoned. It could undoubtedly be improved by adopting the amendments, especially those by the Group of the Greens/European Free Alliance. This would make it a better proposal. Most sensible of all, however, would no doubt be for the Commission to understand the situation, withdraw the proposal and instead try to persuade the Member States to provide at least equivalent sums for increasing the number of boats locally in the countries hit by the disaster. That would bring greater benefit to those we all wish to help, that is to say the victims of the terrible tsunami disaster.
. – Mr President, Boxing Day saw one of the worst natural disasters of modern times. Hundreds of thousands of people lost their lives, millions lost close relatives or their livelihoods. The historically unparalleled demonstration of solidarity and generosity with which the rest of the world responded constituted a ray of hope in the middle of this tragedy.
The fishing industry was hit particularly hard by the tsunami. In many cases, the survivors lost their boats, which are the tools upon which their livelihood depends. The proposal to help countries hit by the tsunami by giving them vessels from the EU is therefore morally commendable, but the measure would be a drop in the ocean, making the proposal almost absurd. A far better alternative would be to buy boats, suited to local purposes and needs, in the countries affected and in other neighbouring countries. This would also give the local economies a very badly needed boost.
Nor is it obvious what constitutes the EU’s role as an international player in such contexts. There is a tendency for forces within the EU to use disasters to advance their own positions. New EU authorities, programmes and measures are proposed, and anyone questioning this development appears disloyal at this particular moment in history. Often, the truth is, however, that, in such situations, the EU Member States should coordinate financial and material resources through other international bodies, principally within the framework of cooperation with the UN. One example of this would be the urgent development of an early warning system, of the kind already in place in the Pacific, for tsunami disasters in the Indian Ocean.
I object to the use of international tragedies for the purpose of giving the EU new powers. The EU’s powers must be discussed under normal conditions and in the context of the principle of subsidiarity, and not determined by quick decisions in disaster situations. The European peoples’ support for global solidarity should not be abused with a view to undermining the principle of subsidiarity.
– Mr President, Commissioner, the great options for European aid for the countries affected must be mobilised as soon as possible and, as you have acknowledged, this Parliament has done its duty by approving the urgent procedure.
Nevertheless, we also believe that it is important to do things quickly, but to do them well. In this regard, we can only applaud the fact that humanitarian aid is being directed towards the fishing sector in question, but we believe that opting exclusively for the transfer of vessels is not the most appropriate approach.
The Commissioner says that she agrees with the spirit of many of the amendments; we would have liked the Commission to have presented a full package of measures to alleviate the problems faced by this sector and we believe that the method presented is not appropriate, since it has been rejected by the NGOs working in the area, which have received this proposal with great reservations. The FAO itself has stated that our good intentions may aggravate the problem rather than resolve it and, as far as I know, two countries have said that they do not want ships to be sent, and some of them have extreme restrictions such as, for example, the prohibition of fishing by vessels of more than 10 horsepower.
It is therefore not sufficient simply to ensure that we do not send large vessels, as the proposal states, but rather we must send appropriate vessels to the area, which are designed to anchor at shallow beaches and are made with materials which are resistant, amongst other things, to high tropical temperatures and humidity.
There is a further problem, that of funding, and we had been promised it would be resolved. In this case, as the Commissioner has quite rightly said, there is no extra funding, which means that this burden is going to affect countries at the expense of an FIFG which has already been promised to them, and I very much doubt that this proposal can be at all effective.
For all these reasons, we would ask that the amendments which have been presented by the majority of these groups, which we have all signed and which we are going to support, and which propose other alternatives and furthermore propose accepting the European Commission’s proposal, be seen as a political message from this Parliament to the European Commission and the Council, and I hope it will become effective over the coming weeks.
– Mr President, two months have passed since the tsunami tragedy. These two months must have been the most terrible eternity for the many thousands of human beings who have lost not only their families, their homes and their communities, but have also been deprived – and unfortunately remain deprived – of their only means of subsistence, especially those whose livelihood was fishing.
The proposal tabled by the Commission is therefore a welcome one and should be adopted by Parliament once the proposals for improvement, tabled by the Socialist Group in the European Parliament and other parliamentary groups, have been incorporated. The proposal must, however, be assessed realistically and in terms of its actual scale. In other words, it should be viewed as a limited, short-term solution that is little more than symbolic, bearing in mind that thousands of boats were destroyed and it is unlikely that this action will help to replace more than a few dozen vessels. In addition, doubt has also been raised as to the suitability of the vessels for their intended purpose, and the logistics of the proposal are becoming complex and costly, especially when it comes to transporting the vessels.
The initiative does have the merit, however, of demonstrating that the EU has not turned a blind eye to this aspect of the tragedy. Yet solidarity will only be effective if we go further, that is, if adequate funding is granted for building and rebuilding vessels , especially small boats and traditional tools that are appropriate for local fishing methods. The funding in question can be secured by removing part of the Financial Instrument for Fisheries Guidance from the appropriations allocated to each Member State. To sum up, the Commission’s proposal should not be subject to demagogical criticism simply because it falls short of what is needed. Our primary objective is to do everything we can to bring it up to speed.
– Mr President, this is a very difficult one to call. No one begrudges help to the people affected by the tsunami. Parliament, in its resolution on the tragedy, made special mention of those engaged in fishing, calling on the Commission to examine ways in which tangible aid in the form of vessels, gear, technical expertise and raw materials can be directed towards the affected communities. But there have been too many examples in the past of well-intentioned aid being left to rot because it was not suited to local conditions, or because there was not the wherewithal or the expertise to make use of it.
If decommissioned vessels are to be exported, this must be under stringent conditions as to suitability, processed in accordance with the full assessment of needs, only upon request by the country concerned and accompanied by appropriate assistance. Because of concerns about distortions of local economies and the depletion of fish stocks, we also seek some further reassurances. First, about where the ownership of vessels will rest and second that this is purely an emergency measure and will not open the back door to a wider export scheme.
Given such reassurance, and on the understanding that both the Commission and the Council will take our reservations seriously, it is possible to support the proposal. The Commissioner has made some commitment in this regard, but I am disappointed by the reluctance to incorporate much by way of amendment into the regulation itself.
I would urge the Commission and the Council to take a much more comprehensive approach to rebuilding fishing communities. The swift commitment of support to projects like that offered by the Maritime Rescue Institute in Stonehaven, Scotland, is just one example, and it is much more directly in tune with Parliament's earlier call.
– Mr President, it can sometimes be difficult to explain to European tax payers, our constituents, why it makes sense to use their money in order to destroy vessels that may well be seaworthy and which could be used in some way, even for non-fishing purposes. However, that does not mean that these vessels are suitable for use in any area. The more I have looked into the actual situation in the tsunami-hit countries, the more sceptical I have become about the value of this particular proposal. It may be a symbolic gesture and it may be that a small number of vessels could be used or converted, but I do not think that will be of major assistance to areas that were devastated.
I support the amendments tabled by the various groups. I very much regret that the Commission has not agreed to support them. If this proposal is adopted in some way by the Council, I believe that the amendments would bring about very considerable improvements, not only to in a practical sense, but to its intention and spirit. A measure such as this should be looked at as an enabling measure; not to enable Member States to actively offload unsuitable vessels to the these countries, but to enable those countries that have been affected to request certain vessels to be transferred to their areas if they are suitable for use or conversion.
Mr President, every once in a while the world is hit by a major natural disaster. We are incapable of either predicting or preventing such disasters, and they act as a reminder of how insignificant we are in the face of nature. They also remind us that animals are sometimes better at sensing danger and preparing to face it than we are. This should act as a warning to us all against feeling too clever, too overconfident and too sure of our own omnipotence. There is a force more powerful than we are, and from time to time it humbles us and reminds us of our insignificance.
The rest of the world responded to the tsunami disaster by making extremely generous donations, whether on an individual, governmental or institutional basis. The question that must be asked, however, is whether we will succeed in putting these donations to appropriate use, and whether we will succeed in getting them to where they are most needed. Immediately after the disaster, there was a lack of everything, including water, food, tents and blankets. The world already has a certain amount of experience in the rapid provision of such items, and aid reached the victims quickly. The provision of long-term aid is a different story, though, and another opportunity for us to be reminded of our own small-mindedness. Jackals tend to appear wherever money is involved, with the sole aim of snatching something for themselves. This gives rise to a number of problems, such as the way in which the money should be shared out, what should be rebuilt first, which institutions or parties should be used to transfer the money and who can be trusted.
The tsunami destroyed the coastal and seaside economy. The tourist industry was hit hardest, including the sex tourism industry, for which many of the regions devastated were renowned, but the fishing industry was also hit. The question is whether, and to what extent, money that people have been generous enough to donate should be used to rebuild the sex tourism industry, with its escort agencies, massage parlours and brothels. We must also ask ourselves whether we will succeed in reassuring those who have donated money that their money will not be used for such purposes.
Today we are debating a proposal to transfer fishing boats to fishermen whose livelihoods were destroyed by the tsunami. This is the best possible form of assistance that could be provided. In the European Union we pay fishermen to scrap their boats. Surely, if the boats are still seaworthy we should instead give them to fishermen in the areas hit by the tsunami disaster who have lost their own boats? Provided the costs of transferring fittings for these boats and other related costs are not too high, aid should be targeted at such measures. We can be confident that donors will be happy with such an arrangement.
The proposal deserves our support, but it is only a drop in an ocean of needs. We should do more, by allowing aid to be used to build fishing boats that meet the specific needs of the tsunami victims. We would then be confronted with the familiar problem of who should benefit from these orders and from being paid to build the boats. The countries hit by the tsunami should be the ones to benefit wherever possible, with donor countries taking second place. At the same time, those who build the boats must agree to forsake their profit, and to earn only a minimal amount of money. We should also rebuild other branches of the coastal industry destroyed by the tsunami, such as the shellfish farming industry, but we should take care to ensure that aid is not granted to the tourist industry, in particular the part of it that preys on human weakness. I thank you.
– Mr President, Commissioner, ladies and gentlemen, the European Commission’s laudable desire to transfer Community vessels, which would otherwise be scrapped, to the Asian countries affected by the tsunami disaster is all to its credit. It is only right that the European Union should show solidarity when major natural disasters occur.
All the same, ladies and gentlemen, I would like to express my concern here about measures of this kind. There is a real risk that the vessels sent to the Asian countries will be suited neither to those countries’ fishing habits nor to their environment. Worse, they could be a source of pollution. Let us not add to the tragedy of the tidal wave that of seeing unsuitable vessels abandoned to pollute those countries’ coastlines.
My other concern is about the cost of transport. The European Commission estimates that transferring fishing vessels from the European Union to the countries affected by the tsunami will cost around EUR 50 000 per vessel. In that case, would it not be better to give that money directly to the countries concerned, which could then build far more boats that are in keeping with their traditions, especially since the NGOs that are in contact with the fishermen have told us they can build a vessel for around EUR 1 200?
That is why I believe that two essential conditions must be satisfied for Europe’s action. The request for the transfer of shipping vessels must come from the Asian countries themselves; it would in fact already appear that neither Indonesia nor Sri Lanka wish to receive any. Moreover, the FAO has not received any requests for this kind of transfer. I am also convinced that the transfer of the vessels must only be one part of our efforts. Community humanitarian aid funds must also be mobilised for the reconstruction of the fishing sector. Aid could for example take the form of sending experts and fishermen to help with the rebuilding of the local fishing infrastructures. The FAO report we are expecting at the beginning of March will be crucial in determining the strategy to be followed by the Community.
– Mr President, we were all shocked by the physical and emotional devastation wreaked by the tsunami across south-east Asia on Boxing Day 2004.
It will be some time before the full extent of the loss and damage suffered by the fishing industry is known. But severe losses and/or damage to fishing vessels of all types have been reported from countries affected by the tsunami disaster, in particular Sri Lanka, Thailand, Indonesia and India.
Sri Lanka, for instance, has lost nearly 70% of its entire fishing fleet, according to a recent report by the Food and Agriculture Organisation of the United Nations. Most of the fishing in the area is carried out by thousands of small boats of around 4.8 m in length. As well as the loss of fishermen's lives and boats and gear, harbours, production plants and freezing plants all suffered extensive damage. Normal fishing activity cannot resume without intervention and investment.
Understandably, we want to help. The urgency before us today relates to transferring vessels from EU Member States to countries hit by the tsunami. The proposal has been strongly criticised, as we hear this morning, as being inappropriate because the climate and fishing practices of EU countries vary from those of south-east Asia. I can understand why concern has been expressed over how suitable EU boats may be for fishing in south-east Asia. However, I welcome the proposal before us today on the basis that it allows for the transfer of boats that meet the restricted criteria and that might be useful.
I also welcome amendments tabled on behalf of the PSE Group by Mr Kindermann, both singly and jointly with other groups, in particular the amendments that ensure that adverse effects on fisheries resources and the local economy are avoided, that the transfer is accompanied by any appropriate training, that boats are suitable and that the transfer meets the requirements of the FAO's needs assessments and is requested by the third country. On that basis, I am happy to support the urgency and I call on colleagues to do likewise.
– Mr President, well-intentioned initiatives can sometimes have the wrong consequences. This week, the FAO has written to this House to say that, firstly, we were mentioned seven times in the Commission’s proposal, about which it itself was not consulted even once. Secondly, it informs us that no governments are currently asking for European boats, and, thirdly, that the vessels and the industrial fish sector on the Atlantic coast are in every respect different from the traditional canoes and catamarans of Sri Lanka and India. A fourth point is that local boatyards must do the repair work, for that is what they are good at, and that provides the people there with money, work and the wherewithal to earn a living. Our money would buy something like 2500 boats in place of the 200 referred to here. Fifthly, we must prevent our vessels from further interfering in the already gravely ravaged fishing grounds and local fishing communities.
The only conclusion to be drawn from this is: help the local fishermen in the boatyards, but do not send ships, or else, no matter how good our intentions, we will be inflicting another tsunami on the coasts of Asia. I am disappointed that the Commission is willing to accept only 3 of this House’s 22 amendments, which, let me add, I was happy to support. All this, along with the FAO letter and the reports from the NGOs on the ground, leads me to vote against the report.
– Mr President, I would just like to make two points. Firstly, while the Commission is trying to find innovative solutions to an unprecedented disaster, I would urge it to remain pragmatic about the impact of this gesture. This proposal is well-intentioned. I appreciate we all want to do all we can to help the hundreds and thousands of people who have lost their homes and their livelihoods because of the tsunami but it is important that this is additional help and not replacement help or help in kind and that this does not count towards the EUR 350 million that the EU has already committed to this.
Secondly, I would like to ask the Commission to look at the best use for the larger decommissioned boats. The fishing communities in India and Thailand were equally devastated and I believe that the more developed fishing industry in these countries may be better placed and better equipped, to use the larger vessels, so this idea should be explored. Obviously, these boats will not be of any use to the individual, local fishermen, but they could be used by cooperatives or SME businesses. It is important that all the countries are treated equally and that we explore the right avenue for them.
Mr President, Commissioner, in January 2005 the European Commission and the European Parliament joined the international show of solidarity by taking an instant decision to grant enormous amounts of financial and other assistance to the victims of the tsunami. One of the ways in which non-financial assistance will be granted is the transfer of second-hand boats to fishermen who were affected by the tsunami, and who lost not only their families and their closest friends, but also their homes and the means of earning their living. When the House held a vote on this resolution on Tuesday morning, no one was in any doubt as to whether to vote in favour. This was a natural expression of emotion and solidarity.
There are a number of questions that must be asked, however. Will the Commission pay out compensation to all of those to whom it has been guaranteed? To what extent will this make extra demands upon the European Union’s budget, and why does the Commission wish to transfer some of the cost to the Member States? Will European fishermen who have decided to give up their jobs receive the compensation promised by the EU? Will there be any chance of compensation for companies and steelworks that had already been awarded contracts to demolish boats and had incurred organisational costs, and will jobs created under the previous programme be safeguarded? Should the Commission consider providing assistance for building new ports and shipyards in countries affected by the tsunami, instead of restricting itself to the transfer of old fishing boats? Many thanks.
.  Mr President, as always there is no easy answer. I shall attempt to address all the questions that have been asked, but I should like to start my answer with a phrase that Mr Kindermann used; ‘a political sign of solidarity’. Our aim is to send out precisely such a sign by means of this project, which is merely a small part of a much larger aid measure, and one way in which we can provide aid rapidly and to those who need it.
With your permission, I am now going to give a more specific answer to a few particular questions. First, the question of the calculation. I have heard talk of EUR 47 000, 50 000 per vessel. As has already been explained to the Committee on Fisheries, these figures are not correct. The vessels’ owners are paid a scrapping premium for them in any case. The only thing that changes is that the vessels are not scrapped but transferred, and the transport cost is no more than EUR 4 000 per vessel. That is therefore the cost to be taken into account and not the fanciful figures that have been mentioned. Incidentally, they are not small boats. Small boats like dinghies can of course be rebuilt on the spot. What we are talking about here, however, are medium-sized vessels of not more than 12 metres, and the necessary capacity for building such vessels does not exist on the spot.
Another question was about the age of the vessels. The average age of European vessels in service is 25 years; that of the vessels that will be exported to the countries affected by the tsunami will be between 5 and 20 years. We are not therefore talking about very old boats.
On the question of experts, I would like to say that experts have already been sent out and more will be sent. Moreover, it is at our request that the FAO is making an assessment of needs and this point will be on the agenda for the 12 March ministerial meeting, at which Mr Borg will represent the Commission. We are all in favour of close cooperation with the FAO; we will see to it that our experts are able to contribute.
So far as the establishment of the early warning system is concerned, together with experts from international bodies, the Commission is in the process of setting up early warning systems by transferring our technologies to the countries concerned.
Mr President, I would like to say very clearly that the condition of the vessels and their suitability for the needs will be examined by experts. The needs will be assessed by the FAO. We want to be ready if requests come in. We have already had a request for vessels from Thailand. Finally, Mr President, I believe this is a moral question. Can we continue to scrap vessels here if they can be of use to fishermen on the other side of the world?
The debate is closed.
The vote will take place during voting time, which will follow shortly.
I should like now to announce to the House and, at the same time, welcome to the distinguished visitors' gallery, the delegation from the Turkish Grand National Assembly led by vice-president Professor Dumanoglu.
The delegation attended the 5th meeting of the EU-Turkey Joint Parliamentary Committee yesterday and today.
– Mr President, on a point of order. At the beginning of this debate, the Commission informed us that it would not accept most of the amendments that have been agreed between the political parties in this House. That now means that instead of sending meaningful help to the devastated fishing communities by way of skilled experts, fishermen, engineers, boat-builders and money, we are going to send one or two old, redundant boats at massive cost as a purely political gesture. That is not helpful. The FAO has written to the chairman of the Committee on Fisheries to explain that Sri Lanka and Indonesia reject this help. They do not want these boats. Under these circumstances we should think again, before the final resolution is voted upon.
I would suggest that we are not in the business of political gestures; we are in the business of giving real, meaningful help to the fishing communities that have lost their livelihoods and their lives. Meaningful help does not mean sending one or two redundant boats from the Mediterranean. I hope that we will therefore reject the Commission proposal.
.  Mr President, you will not be surprised if I tell you that the Commission does not agree at all with what has just been said. There was probably a little too much noise in this House just now to hear what the Commission said at the end of the debate.
So far as the cost is concerned, I will repeat what I said so that everyone can hear. There is no cost of EUR 47 000, 50 000 or 100 000 per vessel. In any case, these are vessels the owners of which are paid a scrapping premium. Now the final destination for these vessels is not scrapping but transfer; that is what has changed. The transfer of a vessel costs EUR 4 000 at the most, and they are vessels that are too large to be built on the spot.
Finally, we are supplying such vessels only if we are asked for them. At present, we have a request from Thailand.
– Mr President, I would like to propose an oral amendment in relation to Amendment No 7 presented by the Socialist Group in the European Parliament, on which we will vote next.
This is a very important amendment, Mr President, and, together with others, our political group’s final position on the important report on the next meeting of the Commission on Human Rights in Geneva will depend on it.
Since this amendment is presented by the Socialist Group, I have spoken, rather than to the author — who is not in the chamber at the moment — to Mr Howitt, and I have proposed to him that, in order that our group may take a favourable position, we focus on the second part of this amendment and remove the first part.
Mr President, I shall simply propose an option on behalf of my group and I believe that the authors of the amendment agree with it. The political groups clearly have the right to oppose, but we also have the right to vote against the report. I therefore intend to take this opportunity, Mr President, to try to unite the house in relation to this report. I believe that the essential content of the amendments is preserved, although our group is against it, and that this may be a reasonable solution that would allow our group to vote in favour of the resolution in the end.
– Mr President, on behalf of the Socialist Group, as I understand it, Mr Salafranca Sánchez-Neyra proposes removing the word 'deplore' as part of a deal that maintains the support for the Brazilian initiative in this paragraph. The Socialist Group accepts that proposal. I have just spoken to the President of the Subcommittee on Human Rights and I appeal to other groups to support it because it will enable this report to be agreed in full.
– To be quite clear, I want to ask Mr Salafranca Sánchez-Neyra whether he is in fact proposing that we remind the Presidency of his request to continue its efforts in support of the Brazilian initiative concerning discrimination based on orientation and sexual identity by seeking other countries’ support for a resolution on this problem. Is that it? Does he want to repeat the terms? In fact, if we delete the first part, we will have to restate what it is about in the second part.
–Mr President, this is the situation specifically. I believe that a majority will be in favour of this proposal. We are clearly opposed to it. But in these terms, I believe that, in the end, if the result of the rest of the vote on the amendment is positive, our group could consider taking a favourable position.
– Mr President, I should like to point out, on behalf of the Socialist Group and my colleague, Mrs Valenciano Martínez-Orozco, that we believe there may be an error on the voting list concerning Amendment 15, tabled by the PPE-DE Group. This amendment mentions the recent declaration of the Donors Conference for Colombia held in Cartagena. Also involved are the identical Amendments 4, 19 and 23, tabled by the Socialist and ALDE Groups.
These concern support for the recommendations of the Office of the UN High Commissioner for Human Rights in Colombia. These are clearly not mutually exclusive. It would be quite wrong for Amendments 4, 19 and 23 to fall if Amendment 15 is adopted, as the voting list suggests. The services have advised me that this problem can be resolved by voting on the PSE and ALDE amendments as recital Ia (new), rather than as amendments to recital I. I ask for your support on this, Mr President.
In conclusion, the Office of the UN High Commissioner for Human Rights is established in Bogota by agreement with the Colombian Government. It is actually funded by the European Union. I hope the entire House will reaffirm its support for the work of the Office by supporting the PPE-DE amendments and the PSE/ALDE amendments. Mr Salafranca Sánchez-Neyra agrees that it should be voted separately, although he advises his Group to vote against. I regret that, but I am grateful for his support in the technical matters concerning these amendments.
Thank you, Mr President. Ladies and gentlemen, I should like to apologise for tabling a last-minute amendment. I believe this is an important amendment, however, as it could help ensure the adoption of legislation that would benefit millions of EU citizens.
Paragraph 7 is divided into two parts, and I propose that the following text be added at the end of its first part: ‘in accordance with the decisions taken by Parliament’s Committee on Legal Affairs on 2 February 2005 and by its Conference of Presidents on 17 February 2005’. After this amendment, the first part of paragraph 7 would read as follows: ‘invites the Commission to review its proposal for the software patents directive in accordance with the decisions taken by Parliament’s Committee on Legal Affairs on 2 February 2005 and by its Conference of Presidents on 17 February 2005’. The second part of the paragraph would be left unchanged. I thank you.
– Mr President, concerning Amendment No 15, I would like it to be considered as a supplement. In that case, we could vote in favour, if not we will vote against.
– Mr President, could I ask the Verts/ALE Group to accept this amendment as a supplement to the paragraph and not as a substitute for it?
– Yes, Mr President, for Amendment No 21 we would like it to be a supplement. In that case, we could vote for it, if not we will vote against.
– Mr President, I merely wished to extend my sincere thanks to all Members, especially those on the Right, who voted in favour of our amendments. Unfortunately those Members were too few in number, and not enough consideration has been given to the social concerns that are of such crucial importance to us and to the public. This means that we cannot vote in favour of this resolution, and we will continue to fight for the public’s social rights.
. – The conflicts and general developments in Côte d’Ivoire constitute a significant political issue. The UN has a commitment with regard to this conflict and, by means of Resolution 1572 (2004), has decided to introduce restrictive measures against Côte d’Ivoire. This resolution was adopted by the UN Security Council.
The UN is, and must remain, engaged in international issues. The June List does not believe that the EU Member States should coordinate their respective commitments as members of the UN within the framework of EU cooperation. There is a general tendency for the EU to attempt to promote its foreign policy positions. We object to this development and recommend that there be national foreign policies, together with international cooperation within the UN.
Our fundamental view is that the EU should not be involved or engaged in issues of foreign policy. We have consequently chosen to vote against this report.
. The most important issue addressed by this report is the effectiveness with which the EU deals with its international obligations, especially those arising from the fact that all of its Member States are Members of the United Nations. In this context, and bearing in mind the Union’s legal structure, this proposal for a Council regulation makes perfect sense.
Nonetheless, the intention of this proposal is to implement sanctions – and they will hopefully be implemented with the necessary rigour – intended to thwart anyone who may constitute a threat to the peace and national reconciliation process in Côte d’Ivoire. Given the fragile nature of this peace and national reconciliation process, it requires all the international protection that it can be accorded. Furthermore, the sanctions laid down in this proposal do not concern – nor are they intended to concern – the wider population; rather, they are solely aimed at certain persons. It is therefore evident that they are both useful and just. For these reasons, I voted for the report.
. – The aim of the proposal for a directive on unfair commercial practices is to increase harmonisation of rules on unfair commercial practices that harm consumers’ financial interests. The directive is to help improve the functioning of the internal market and strengthen consumer protection. The proposal bans unfair commercial practices. We wholeheartedly support the completion of the internal market and effective consumer protection. The reason that we are unable to support the proposal for a directive in its current form is that it threatens to result in Sweden being unable in the long run to retain its ban on TV advertising aimed at children. We do not want to be instrumental in weakening the existing rules on advertising aimed at children and have therefore chosen to abstain in the final vote on the Bresso report in its entirety.
. I warmly welcome this proposal to outlaw sharp practices by rogue traders. Many of my constituents have suffered as a result of the kinds of behaviour this will hopefully bring to an end. For example, one of the practices targeted by the legislation is prize draw swindles, where consumers and encouraged – often via mobile phone text messaging – to ring a premium-rate number for a prize that does not exist.
This new legislation will overhaul disparate national rules across the 25 nations of the EU and make it easier for consumers to take legal action against unduly aggressive or misleading selling methods. It will also introduce a ‘general duty’ to trade fairly.
. One of the essential prerequisites for the smooth running of the capitalist economic model is genuine freedom of choice for consumers, and genuine freedom of choice only exists when, , consumers are properly and accurately informed about the products and services that they purchase. It is also true, however, that the overregulation of business is a barrier to standardisation and harmonisation and ultimately renders competition unworkable.
When the issues are viewed from this perspective, the directive of the European Parliament and the Council concerning unfair business to consumer practices in the internal market clearly manages to achieve, as stated in the report, ‘sufficient harmonisation of mutual recognition of national legislation’, resulting in a proposal for a directive that the report rightly deems ‘properly balanced’. Accordingly, I voted in favour.
– Mr President, the Group of the Greens/European Free Alliance shares the universal concern that it should be ensured that the viability of the fishing communities in the regions affected by the tsunami be secured, but it has to be said, ladies and gentlemen, that the present regulation is a bad idea and a poor proposal. We have had advice from the WWF and from the NGOs on the ground, and I have also sought an opinion from the FAO. It is evident that the boats that we want to send there are completely inappropriate, being different in terms of structure; the fishing techniques used are different, and, without adaptation, aid can be counter-productive in its effects. The operational maintenance of the boats we are willing to donate will also bring problems in its train. Let me add to that the fact that the FAO confirmed to me that most of the fishing grounds in that area have been over-fished and that we have to take into account the limited biological capacities that exist there. It is a matter of absolute necessity that fishing techniques be adapted accordingly. As if that were not enough, ladies and gentlemen, the FAO also stresses that the affected countries do not wish to import vessels, whether old or new. The Indonesian and Sri Lankan Governments have themselves told the FAO that they have no desire for such action. The authorities and the fishing community would far rather receive support in building boats for themselves, adapted to local traditions and methods of fishing. The FAO has confirmed that there is ample technical capacity in the area to build these vessels there. In short, this sort of support is unwanted and inappropriate. The Commission has even stated that it will accept only 3 of the 21 amendments we have passed, and so, Mr President, ladies and gentlemen, a very large majority of my group has voted against this proposal for a regulation.
– Mr President, I voted for this proposal, but I have to admit it was a difficult call to make. In the end, I voted for it because I see it as giving the Commission permission to investigate the transfer of vessels to the tsunami region; it does not mean, even with this vote, that they have to go ahead with it. I insist that the Commission take the FAO advice before taking any action; that they only respond to requests from tsunami countries and do not impose the transfer of vessels on any particular country; and that they carry out a full cost/benefit analysis of shipping boats to the tsunami region, as opposed to building boats in that region.
Today, we have given the Commission the green light to change the regulations. What we have not said is that, even if they change the regulations, they should necessarily then start to send the vessels. That decision should be based on other considerations.
– Mr President, like my colleague, Mr David Martin, I found this to be a difficult vote. I voted against this resolution with a heavy heart but I did so for practical and sensible reasons. I was very disappointed by the Commissioner's lacklustre explanation and her rationale for rejecting Parliament's amendments. They were amendments that would have moved the vote in the right direction. Nevertheless, I believe that the proposal was a flawed gesture from the EU and not the sort of aid we should be intent on sending.
I was in the north and east of Sri Lanka recently. I saw at first hand the devastation. I saw boats ruined and lives devastated, but I saw nothing to make me believe that discarded, old, unwanted European vessels would be of use to them. Nor can I believe it is economic to try to transfer them: a few hundred boats to replace thousands that were lost. The people of Sri Lanka and elsewhere in South Asia need real help. Eight-and-a-half weeks on from 26 December, here we are offering a few clapped-out boats.
I believe in real aid; helping the people to rebuild their lives themselves. Give them the tools to build their own boats, suitable vessels. Lend them the labour, by all means. Help them make nets for continued fishing and everything else that they need. At the moment that aid is not getting through in the way that it should. We should not be in the business of just making gestures, however well-meaning they are.
– Mr President, thank you for this opportunity to give a very brief statement about my vote on the transfer of vessels to countries hit by the tsunami. I completely agree with Mr Evans. I think that the region needs real help, not some symbolic gesture from the European Union. I was very disappointed with the answers we received from the Commission as regards our criticism and amendments. Right up until the last minute I was undecided whether I would vote for or against, but in the end I voted against. This statement explains my decision.
. – The tsunami disaster is a major international tragedy requiring global solidarity and generosity. We have chosen to vote in favour of the proposal.
In our opinion, however, the UN is the international body best suited to providing humanitarian aid in connection with international disasters. The UN has broader international support and greater experience in handling crisis situations than the EU. We disapprove of the EU taking every opportunity to promote and strengthen its own position and influence.
In addition, there is good cause to question whether sending vessels from EU Member States to the countries hit by the tsunami is the most appropriate way of helping. An alternative contribution would be to buy the vessels locally. This would simplify the relief effort and contribute to the development of the local economies of the countries hit by the tsunami.
. The tsunami disaster had an enormous impact on the fisheries sector in India, Indonesia, Myanmar, the Maldives, Somalia, Sri Lanka and Thailand. Figures show that thousands of fishermen died, 110 000 vessels were destroyed, with the costs in the sector rising to around EUR 400 million, more than EUR 450 million if one includes repairing damaged port facilities.
The scale of the disaster means that a major effort is required on the part of the international community to support the rebuilding of this key sector
Unfortunately, the proposal to transfer vessels to these countries that were destined for the scrapheap in the various Member States illustrates the hypocrisy of nominal and barely practicable aid that does not address the needs on the ground. We have arrived at the unheard-of situation of there having been no request from the countries affected.
According to the figures, with the money spent on sending out these vessels, 9 600 new ones suited to the fishing methods used in those countries could be built.
We therefore support the amendments aimed at turning this Commission proposal into humanitarian aid and financial and technical aid to develop the fisheries sector in the countries affected. We must ensure compliance with the concept of transferring boats if requested and with the criteria laid down by the Food and Agriculture Organisation.
We voted in favour, in order to rectify a mistake.
. I voted in favour of the proposal as amended, substantially improved, by the European Parliament. In particular, my own amendments, which were supported by a large majority make it clear that this should be only part of a wide range of necessary measures to aid the fishing communities around the Indian Ocean. The challenge laid down by the European Parliament is to the European Commission to change its mind and accept our amended proposal, and to the Council of Ministers to follow the strong lead which we have given in this matter.
.  Despite my heartfelt sympathy for the victims of this unimaginable tragedy, I voted against the Council regulation, for the reasons I shall now explain.
No estimates have been made of the costs this measure will incur, although preliminary analyses indicate that they could be enormous.
The fishing boats sent out will be old ones that would otherwise have been scrapped. In other words, they no longer meet basic safety requirements. This is essentially the same as what happened in Poland during the 1997 floods, when flood victims were sometimes sent completely worn out clothes that were not fit to wear.
The European fishing boats in question were built to operate in conditions that are entirely different from those prevailing in the countries affected by the tsunami.
It has become very clear from what we have heard that countries such as Sri Lanka and the Philippines have absolutely no desire to be helped in this way.
For these and other reasons, I am inclined to believe that the sending of around 150 fishing boats is intended to appease European consciences and to be a symbolic gesture. Genuine assistance is what is needed, however, not symbols. Seen in this light, it must unfortunately be concluded that the Council regulation does not make sense.
. – The European Parliament voted today on a proposal whereby small fishing vessels no longer used in the EU would be transferred to fishing communities hit by the tsunami. I fully agree about how important it is for the fishing industries of the countries hit to recover. On the other hand, I do not believe that transferring fishing boats, as put forward in the proposal for a regulation, is the right way to proceed. Transferring a number of fishing boats will not meet existing needs. In addition, support for the fishing industries of the countries hit should be adapted to local needs and local demand.
. – I am voting against this resolution, as I consider it to be contrary to the principles of the market economy. Experience in Sweden shows that the solutions proposed in the resolution will make no impact on the problems there is a desire to solve.
. – The June List does not believe that the European Parliament should become involved in deciding where enterprises should locate their production. Each Member State should be free to conduct its own industrial policy within the framework of competition law. The survival of the European steel industry depends on its competitiveness on the international market, not on protection and subsidies.
. I voted in favour of the resolution on future prospects for the steel industry.
The steel industry is one of the areas in which technological development is crucial and in which we have come across a number of examples of areas of production viewed as models in terms of their technological know-how. These industrial activities account for a large proportion of the population of the enlarged Europe and, in recent years, there has been substantial public investment in innovation and development in European industrial interests.
I should like to point out that much of that investment has come from Community funds and that clear and practical rules are required as to how those funds are used. We must not allow the businesses concerned to sidestep the agreed conditions on the basis of which they enjoy those subsidies, obligations such as long-term production in the territory and maintaining jobs. The situation is all the more serious when, as mentioned in the resolution, the business concerned registers positive net results and economic growth, and yet takes the inexplicable decision to relocate or to close the plant in question.
.– We express our undivided solidarity and support for the workers at the Thyssen Krupp steelworks in Terni in Italy, who are fighting for the right to work and for industrial steel production to be protected and against the anti-labour policy of the EU and of the company, which is expressed in terms of coercion and threats of further redundancies.
Nonetheless, we abstained from the vote on the joint motion for a resolution by the European Parliament because:
- it places the workers' interest within the Lisbon strategy, which is an assault on employment rights and which promotes mass redundancies and unemployment;
- it equates the interests of workers being made redundant with the competitiveness of the European monopolies and of this specific industrial group and pleads for social cohesion, meaning the abolition of the class struggle to reverse mass redundancies;
- it calls for more 'corporate social responsibility', thereby cultivating the dangerous delusion that monopolies can be pro-worker and pro-grass roots.
The state of the steel industry is the result of capitalist restructurings, market liberalisation and the concentration of capital. The European Union itself and the governments of the Member States have strengthened big business in the practices of restructuring, relocating and shutting down units and activities, indifferent to the social consequences.
The right to work and satisfaction of contemporary grass-roots needs will be achieved through the working-class and grass-roots fight against the ΕU and its anti-labour policy.
– Mr President, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I should like to give the following explanation of vote with regard to the vote on the human rights report. We have voted in favour of the report as a whole, although there are a number of key paragraphs in it that we have been unable to endorse, above all the one relating to reproductive health and the Brazilian initiative. I should like to stress that our Group voted against these points because we do not wish the human rights report to be used as a pretext for the liberalisation of abortion through the back door.
– Mr President, with this resolution on human rights we have looked at the situation in a very large number of countries of the world, which are mentioned in the United Nations report. There are so many, it would be impossible for me to list them all. What is worse, a recital to the resolution that was adopted expresses concern that not enough of them are mentioned. This disturbing list of countries does not include any Member States of the European Union. That really is a problem, ladies and gentlemen, because I think we ought to put our own house in order first, the Kingdom of Belgium for example, where we have recently witnessed the sorry spectacle of an unbelievable legal action brought by an agency directly dependent on Prime Minister Verhofstadt and financed by him. I am referring to the ‘Centre for Equal Opportunities’, the director of which is a Dominican by the name of Johan Leman, a new kind of Torquemada, who, following scandalous proceedings, brought about the prohibition of the Vlaams Blok, a perfectly legal and peaceful party, simply because of its beliefs. It is an absolute scandal, but it has never been mentioned in this House other than by members of the political grouping in question.
Finally, what should we say about the situation in many European countries, including France? France, where ‘thought crime’ is hunted down in many fields; where making reference to the crimes of communism during the second world war is banned on the pretext of revisionism; where criticism of immigration policy is banned on the pretext of combating racism; where mentioning a legitimate national preference is banned on the pretext of fighting xenophobia; where, only recently, on the outrageous initiative of Mr Perben, stating a preference for the natural family over homosexual or lesbian partnerships is banned on the pretext of fighting homophobia; that is the scandal our Parliament should be concerned about.
. I am very much in favour of the work of the UNHCR in Geneva, but I do think sometimes we should proceed a little more carefully, engaging in real versus resolutionary politics. The European Union had a human rights dialogue with North Korea modelled on our human rights dialogue with China. This was suspended in 2003 when the EU sponsored in Geneva a highly critical human rights resolution on North Korea without even informing our interlocutors in advance. At a recent meeting I attended in Geneva on the issue of human rights in North Korea, in the presence of the special rapporteur for North Korea, we were told we must have a new resolution next month because there was no dialogue, something we lost with the initial resolution. It might have been worth considering whether a real ongoing dialogue might do more to assist improving human rights than merely passing resolutions.
. On behalf of the European Parliamentary Labour Party, can I stress that we strongly support human rights and the call for free elections in Zimbabwe. That is why we specifically support, in today's resolution, condemnation of the failure of the EU's resolution on Zimbabwe at the UNCHR last year, calling for the EU once again to co-sponsor a resolution condemning human rights abuses in Zimbabwe in Geneva this year. Today we voted against EPP amendment 12 for the technical reason that it simply duplicates these political positions, which were already contained in Parliament's text.
. – The resolution by the Committee on Foreign Affairs expresses in its entirety the reactionary, aggressive and anti-grass roots foreign policy of the ΕU and its imperialist character.
It uses as a pretext human rights and their selective protection, legitimising intervention in and even war against countries. It is no coincidence that the long list of countries on which the UN is called upon to issue condemnatory resolutions also includes countries in the immediate sights of imperialism (Cuba, Democratic People's Republic of Korea, Iran, Belarus, Zimbabwe and so on).
It refers to violations in dozens of countries, but is provokingly silent on the subject of the human rights of the hundreds of thousands of Iraqis, Afghans, Palestinians and so on murdered during the imperialist wars and interventions. On the contrary, it collectively condemns Iraqi and grass-roots resistance in general as terrorism.
It hypocritically emphasizes the protection of the fundamental freedoms which it massacres with the so-called anti-terrorist laws which criminalise social struggles.
The references to poverty, hunger, environmental pollution, health, education and so on are an insult to the grass-roots classes and millions of people in the third world who are deprived of fundamental human rights as a result of the (temporary) imperialist and capitalist dominion.
That is why we MEPs of the Communist Party of Greece shall vote against the resolution.
. The EU and its 25 Member States must endeavour to look upon the forthcoming 61st session of the United Nations Commission on Human Rights as a further opportunity to put into practice the stated and repeatedly reaffirmed values of the EU and each of its 25 Member States.
The EU has undoubtedly been a factor in the expansion of the defence of human rights, both in its relations with third countries – although some serious anomalies continue to exist – and, particularly, throughout its enlargement process, whereby the expectation of accession or some kind of privileged partnership with the Union has led to some welcome reforms in various countries. What we must do – beyond saying that the content is right but the practice is failing – is be consistent with the values that we state, both as a Union and as countries. This is the idea that must be uppermost in the minds of those participating in the 61st session of the United Nations Commission on Human Rights when it gets underway. The world will only be a better place if someone shows the way forward, and we should be that someone.
It was in this spirit that I voted in favour.
. I welcome this resolution and the support it gives to G8 countries in their plans for up to 100% debt relief to the world's poorest countries. It is important that money for debt cancellation comes from new funds and the diversion of existing resources for development. To this end debt relief must be treated and reported separately from aid.
Developing countries must be encouraged to use funds saved from debt repayments to finance core services such as health and education without which it will be practically impossible to achieve the Millennium Development Goals.
In this context it is important that the poorest countries are not subject to undue pressure to liberalise their service sector in reciprocity for EU trade liberalisation.
. I voted in favour of the European Parliament resolution on action against hunger and poverty because I feel that we must keep a close eye on all of the measures that have been proposed and put in place to combat this scourge that affects millions of people around the world.
I should like to reiterate my deep concern at the delay in meeting the deadlines for complying with the millennium development goals and to point out that debt and trade relief are key factors to be taken into account when drawing up measures to fund development.
The main challenge that we face is the difficulty in finding the right means of ensuring that the poorest countries receive transparent and effective help. The Member States and the Commission must continue the work done in this area on a continuous basis and must be alive to any potential new initiatives, be they private or public, that may contribute towards raising the level and effectiveness of aid, towards debt relief for the poorest countries in the world and towards international trade, which plays a crucial role in eradicating the root causes of poverty and hunger.
– Mr President, I want to give an explanation of vote on the Commission's legislative work programme. I did not vote to support this report because, while much of the content of the work programme is acceptable, I was concerned about what is not there. I am concerned that the EU continues to overregulate; it continues to produce legislation that is too detailed, imposes too much red tape on enterprise, and is significantly harming the prosperity of Europe and its Member States, including, of course, the United Kingdom.
I am also concerned that we do not see serious enough measures put in place in this work programme to try and get serious financial control over the EU budget. It is not acceptable that, for nearly a decade, the EU has failed to produce a budget that is capable of being signed off by its own auditors, and that over 80% of the EU budget is not properly accounted for. It is taxpayers' money, and I would have liked to have seen a Commission work programme that took this scandalous situation much more seriously and proposed action to deal with it.
I would also very much like to see a Commission work programme that considered ways in which powers could be returned to Member States, to decentralise power in the European Union, rather than driving forward more integration with the euro and the European constitution, both of which I firmly oppose.
One thing I am pleased about is that Amendment 64, the amendment on Cyprus, proposed by the Liberal Group, was rejected. That would have sought to increase economic ties with the unrecognised regime in Northern Cyprus. It is important that we give financial support to Northern Cyprus, but that must be through the recognised democratic Government of the Republic of Cyprus. It would not be acceptable to have direct links with a regime that is not recognised.
The reason for the embargo is the initial invasion by Turkey that took place so many years ago. This is not an international boycott: it is simply that the regime there is not capable of issuing export certificates. Therefore, the embargo is a reflection of the illegal nature of the invasion by Turkey. That is why I cannot vote to lift the embargo, but I would support legitimate financial support being given to Northern Cyprus but only with the consent and cooperation of, and via, the democratic, recognised, lawful Government of Cyprus.
. When what is really required is a sea change in the orientations and objectives of Community policies, by revoking the Stability and Growth Pact and replacing it with a Growth and Employment Pact, along with root and branch changes to the Lisbon strategy in order to put an end to the liberalisations and privatisations in industries and essential public services and to give absolute priority to the creation of jobs with rights and to the fight against poverty and social exclusion, the Commission continues to follow the path of even greater liberalisation; that is, more of the same.
When it is disclosed that the operating profits of the large companies in the EU rose by almost 80% in 2004, and that the percentage of profits as a proportion of GDP in the euro zone is currently approaching its highest level in the past 25 years; while salary levels continue to fall, yet both the trade balance and the balance of payments on current accounts in the euro zone have registered positive results in the past 12 months, we cannot accept the prevailing strategic importance that the Commission attaches to competitiveness and on the structural economic reforms.
It is also unacceptable that the new Social Policy Agenda is deprived of both the necessary instruments and adequate financial resources, ...
. My EPLP colleagues and I abstained on the final vote as we did not wish to vote against the whole resolution. We believe that the Commission Work Programme takes forward the Lisbon Agenda and details some necessary environmental action.
. – I shall be voting against the Commission’s legislative work programme, presented by Mr Barroso, for the following reasons. It says nothing about the withdrawal of the directive on services or of the country of origin principle. It gives no precise commitment for a framework directive on public services. There is no upward fiscal and social harmonisation, and the anti-social trends of the draft ‘working hours directive’ are maintained. It calls for flexibility, for structural reforms to take account of ageing, which will call retirement schemes and labour law into question. Its industrial policy is weak, containing no sectoral plans for sectors such as textiles, nor a strategy to prevent relocation. It lacks ambition in development aid, especially with the creation of a tax on capital movements.
It is clear that this programme does not make for the creation of a genuinely social Europe, but will instead pose a threat to the present European social model. It confirms the ultraliberal tendencies of the Barroso Commission.
. I welcome the Commission's intention to promote policies designed to get the European economy moving. However, I am not convinced that the programme presented to Parliament strikes an appropriate balance between being ‘pro-business’ while continuing to promote social inclusion and sustainable development. Economic, social and environmental policy do not appear to be addressed in an integrated way. For example, I am concerned that no proposals to promote equality of opportunities between men and women or to reduce economic disparities between regions are included in the work programme.
I also find it unacceptable that the Commission does not foresee any legislative action in the priority area of climate change.
.– The barbaric reality experienced by the workers and the peoples is the result of the imperialist policy of war, the policies of the International Monetary Fund and the World Bank, exploitation by the multinationals and predatory free trade agreements. The ΕU and the European monopolies are jointly responsible for the situation.
Neither resolution contests the unfair international economic order or its causes.
They pass in silence over the attack on workers' rights and the general wave of privatisations, even in health and education, under policies implemented by conservative and social-democrat governments. They have deleted all reference to the unfair, imperialist wars against Iraq, Afghanistan and so on.
Universal problems are deliberately projected, so as to conceal the class character of the policies applied for the benefit of big business.
Both resolutions cultivate the theory of social assent and social partnership in a bid to bring the workers and other movements to subordination and subjugation to capitalist barbarity.
The motion by the European People's Party and the Liberals proposes the formulaic solution of the free market, WTO agreements and G7 agreements, while the other resolution proposes a more democratic form of global governance, which will never come about through the dominion of the imperialist class.
To conclude, an effort is being made to legalise the reactionary Davos guidelines on the pretext of the World Social Forum, by projecting the message that a world other than a capitalist world is not feasible.
The Communist Party of Greece will vote against both resolutions.
. I voted in favour of the resolution on the World Social Forum and the World Economic Forum.
I feel that globalisation offers genuine opportunities for growth and for improving standards of living throughout the world. I should like to highlight the work of these two fora each with its own perspective, in addressing global issues such as the fight against poverty, health, education, trade, agriculture and human rights.
I wish to restate my belief that globalisation must be accompanied by strenuous efforts aimed at reducing poverty; we must recognise the value of cancelling debt as a means of fighting poverty in countries where progress is made towards democratisation, respect for human rights, the rule of law and a sustainable economy.
I wish to restate my belief that globalisation is a key element in promoting competitiveness and growth in the EU and in developing countries. I therefore feel it is essential to establish a worldwide system of free and fair trade. I also wish to point out that this work is being done primarily by the World Trade Organisation, the main forum for managing globalisation by means of opening up trade, by strengthening multilateral standards and the pursuit of sustainable development.
. I voted in favour of the joint resolution on the parliamentary elections in Moldova.
Within the scope of the European Neighbourhood Policy, Moldova continues to pursue the reforms in the Action Plan, which was drawn up to promote and consolidate democracy, respect for the values of the rule of law and respect for human and civil rights. The political and institutional reforms will offer the country gradual integration into the EU’s policies and programmes.
Accordingly, I wish to restate my belief that the forthcoming elections will be an important yardstick for measuring the Moldovan authorities’ commitment to democratic standards. I also note with concern that the situation as regards access to information in Moldova has yet to be resolved. Parliament therefore expects from the elections a clear sign that the Moldovan Government will ensure that the parliamentary elections will be free and fair, both on election day itself and throughout the election campaign.
I am sure that my country, which has a large Moldovan community, will work with the Moldovan diplomatic authorities to find ways of helping the highest possible number of Moldovan immigrants to have access to the ballot box.
. We voted in favour of this important report on promoting health and safety at the workplace, drawn up by a Member of our Group, which contains a number of very positive proposals.
The figures cited in the communication are alarming: 5 200 workers lose their life as a result of work-related accidents per year. Throughout the EU there are about 4.8 million work-related accidents per year. About two thirds of accidents lead to an absence of more than three days at work and almost 14% of workers suffer more than one accident in a year. This means that around 158 million days’ work are lost annually, and nearly 300 000 workers will get various degrees of permanent disabilities resulting from a workplace-related accident or disease every year. It is estimated that the total cost to the economy amounts to between 2.6% and 3.8% of GNP. These data are evidence of the high economic cost of not having appropriate social policy in place, which constitutes a major obstacle to attaining the strategic objective of full employment.
The framework directive could go further and could be more practical...
The proposals tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats are unacceptable.
. – The June List has chosen to vote against the own-initiative report on health and safety at the workplace. This report deals with important issues, and the June List supports many of the basic ideas proposed. A good working environment is important for all employees.
The June List is of the opinion, however, that each Member State must be permitted to decide for itself how it wants to achieve a good working environment. As far as Sweden is concerned, for example, it is a matter for negotiation between the social partners, and not a matter for regulation by EU legislation.
. I congratulate Mr Maštálka on his important report on promoting health and safety at the workplace, to which I offer my support, particularly as regards the need to strengthen the system of prevention as a key means of increasing safety at work and of reducing the number of work-related accidents. It is now fundamental for the Commission to examine the state of Member States’ preventive systems in greater detail and to come forward with proposals, in cooperation with the competent national authorities, for framing coherent national prevention policies based on an overall EU strategy. To this end, it is essential to improve the statistical system for accidents at work, since the absence of reliable and compatible statistics makes it difficult to devise Community policies and promote them in an effective way. Health and safety at work represents one of the Community’s most important policies, and safe and healthy organisations have a very positive knock-on effect on the economy and on competitiveness in a society.
. The report before us raises a general point that has, in itself, influenced my vote. Whenever we speak about health and safety at work we immediately think of how far we have come since the beginning of the industrialisation process. This unavoidable thought process illustrates that, as far as this issue is concerned, what is acceptable today will fall short of what is required tomorrow. In other words, we are increasingly demanding and, with regard to this issue, that is a sign of significant progress. That is the first consideration.
Although I do not agree entirely with some of the points made in the report, and whilst I would change the order of priorities in some cases, I welcome the thrust of its content, because its guiding principles are close to mine on this issue. Indeed, bearing the above in mind, I believe that the defence of health and safety at work is a prerequisite to the kind of civilisation that we must promote, and, moreover, amounts to an obligation on the part of employers, because businesses also have social obligations. In addition, the better the conditions at work, the greater the productivity, the better the quality of work and the lower the losses incurred, both individually and collectively. Consequently, I voted in favour.
– Mr President, first of all I would like to apologise to the services, who do a great deal of work, most of it unthanked and unrecognised. I know that they work long through the night. I approached them yesterday in relation to a ruling on paragraph 89 of the Commission's legislative proposals. I have to apologise because I believed that another colleague would raise this at the time and I expected a ruling on the admissibility of that paragraph from you.
Therefore, I should like to ask if such a ruling has been made. If so, was it made in conjunction with paragraph 88? In any event, is what we voted on today legally admissible?
Mr Cashman, I have to tell you that the matter has in fact been examined and that paragraph 89 was considered admissible.
– Mr President, I am sorry to raise this again but, given that this issue was raised, I thought, as indicated in the voting list, that the matter had been referred to the authorities for a ruling. We expected – perhaps wrongly – that the ruling would be made prior to the vote being taken. Mr President, are you telling me that the ruling was that paragraph 89, as written, was in any event admissible?
Indeed, the paragraph, as written, was admissible.
This is what they told me. We just had the ruling before the voting.
Ladies and gentlemen, the sitting is resumed.
– Mr President, ladies and gentlemen, this morning Pope John Paul II was admitted to hospital in Rome.
Before we begin the debate on the defence of human rights, I think it is appropriate, if you agree, to send a message of support and solidarity from Parliament to a great defender of human rights, a man of peace and a great European, loved by all European citizens, believers and non-believers alike. I think that this could be an important signal from the European Parliament.
Yes, certainly, Mr Tajani, we shall immediately communicate your suggestion to the President's office, since I believe it is very appropriate and we will tell the President that the House wishes to send a message of support and solidarity to the Holy Father at this time.
The next item is the debate on six motions for resolutions on Togo(1).
– Mr President, it is not only in monarchies that the Head of State’s children succeed to power; it is also, alas, not unknown in republics. It has already happened in Sri Lanka, Azerbaijan, Syria and the Democratic Republic of Congo, more recently in Togo, and may well happen soon in Egypt as well. It sometimes happens that elections are announced to decide the succession, but it is known in advance who will emerge from them as the victor. In Togo, this step was missed out; the Gnassingbé family took power by violent means from the Olympio family a long time ago, and they want to hold on to it. An amendment to the constitution, accomplished in the twinkling of an eye following the death of the Head of State, prevented the President of the country’s parliament from succeeding him temporarily and preparing new presidential elections in good time, and instead made it possible for his son to take over the state as if he were the heir to private property. The fact is that the son is in no more legitimate a position than his father; what is happening is the continuation of a long-past .
Continuing this state of affairs has robbed Togo of the hope that it, having been a German and then a French colonial possession, and then for a long time a home-grown dictatorship, might develop into a democracy. Up to now, it has been cause for popular lamentation that power has almost always been in the hands of profiteers who were supported by military might and were not concerned with serving the national interest; their concern was rather with taking up their privileged positions. Not only in Togo, not only in Africa, but throughout the world too, this state of affairs must come to an end.
Instead of being selective in our outrage at what is happening in Togo, let us help to put a stop to the military and economic protection of regimes of this kind. That is what matters at the present moment. The unfortunate fact that it is the rule rather than an exception means that we have to ensure that these events do not repeat themselves and that it would be a good thing if free elections could be held in Togo within a short period of time.
– Mr President, I believe that the reaching of a clear conclusion about the events in Togo demands that a differentiated approach be adopted towards them. Togo is similar to many other West African countries in that it is an artificial state, created to serve colonial interests, and indeed one only needs to glance at a map to see this, as Togo, in common with most other West African countries, is shaped like a narrow handkerchief. Togo was governed first by German and then by French colonial masters, but its borders were imposed artificially, and initially there was very little chance of it enduring in this form.
In view of the fact that Togo’s borders were drawn on a drawing board, with entire peoples and families being torn apart in the process, and other ethnic groups that had nothing in common being artificially merged, it must be said that in spite of this the country made every appearance of developing remarkably well for a number of years. It appeared to be an island of stability in West Africa, even though we are all aware that there have barely been any real democracies in our sense of the word in the region.
Yet Eyadéma’s rule, as Mr Meijer has pointed out, has come ever more to resemble an extremely violent dictatorship, and attempts are now being made to put it on a hereditary basis. Without wishing to deny the fact that families and tribes have a different meaning in Africa than in our societies, it must be said that we cannot accept this hereditary dictatorship.
Our demands are therefore quite clear; resignation by the President, who came to power illegally, a reinstatement of the parliament’s legitimate President, free elections to be held without delay, and widespread respect for the rule of law and human rights. Above all, one thing must be clear; this time the African Union itself – and this is something I welcome greatly – as well as the West African Economic Community that is forming along the lines of the EU have made it very clear that they do not accept this illegal rule. I should like to thank both these communities, and see this as an encouraging sign that Africa is – albeit hesitantly – beginning to seize its own destiny in such issues, and deserves our full support in so doing.
– Mr President, after nearly 38 years of dictatorship by President Eyadéma and with his son Faure Gnassingbé having seized power in defiance of every constitutional rule and the commitment given in Brussels on 14 April 2004 for a return to political dialogue between all forces, Togo is sinking deeper every day into crisis and the risk of civil war. The Togolese people and Togo nationals living in our European countries are looking to the European Parliament and the European Union to take a firm and resolute stance. They want our solidarity and new prospects for their future and that of their children. This requires first of all a genuine return to popular sovereignty.
There are two conditions for that. The first is that Faure Gnassingbé must withdraw immediately and without argument and put an end to this hereditary dictatorship that he sought to install by military in defiance of democratic principles and the laws of his country and in violation of international law.
The second is the restoration of constitutional legality and the resumption of pluralist dialogue involving all parties, including of course the opposition parties. Only Mr Natchaba, the speaker of the National Assembly, would be in a position to provide an interim government to prepare for presidential elections in accordance with the constitution. It will only be possible for Mr Natchaba to return to Togo if his safety can be guaranteed, however.
In this connection, Mr President, I want to stress the justified concern expressed in this House yesterday by a representative delegation of associations of democratic movements and human rights associations about the real risks that political activists, human rights activists and journalists are running today.
With my colleague, Marie-Arlette Carlotti, we received them and listened to them with the greatest attention, because some of them, or members of their families, have been physically ill treated and abused under the Eyadéma dictatorship. They made an emotional appeal to us and to all international bodies to take definite concerted action to restore democracy permanently to Togo. Knowing that their country, which is already subject to sanctions, has suffered during the last several years, they nevertheless said they expected us to adopt a firm and tough attitude towards Togo if nothing happens to guarantee the holding of free elections. Our resolution responds to that expectation by referring to sanctions, some of which have already been imposed by the Economic Community of West African States, while others are planned by other international bodies.
For my part, I want to stress the need for targeted measures to be taken quickly concerning the supply of arms and transfers of money outside Togo. International bodies must also act to give the population the security necessary for future elections to be prepared for in an atmosphere of calm. It is essential that the political parties should be able to conduct a proper election campaign; it is equally essential that all the media do their duty by providing information.
. – Mr President, it almost beggars belief that, in 2005, we can still have tinpot dictators seizing control of countries based on nothing more than being the sons of their fathers but, sadly, that is reality in Togo.
The good news, as Mrs Trautmann has emphasised, is that the Economic Community of West African States responded very quickly and positively. They insisted on the withdrawal of all their ambassadors, they applied trade sanctions, they banned arms sales and stopped issuing visas both for their own citizens to visit Togo and vice versa, for Togolese citizens to visit their countries.
That is a step in the right direction. We need the rest of the international community to follow that example. The European Community needs to support the democratic forces which, I am glad to say, exist inside Togo. We need to give them encouragement; we need to urge the army to stay in its barracks. As Mrs Trautmann has said, we need to try and work with Mr Natchaba to establish a situation whereby he can return to his country and organise fair and free elections.
The idea that this is popular is killed by the fact that, on seizing power, the president has had to ban all public demonstrations for two months. He has closed eight television and radio stations and has made sure that every other voice of opposition is oppressed. This is a coup in every sense of the word and we should show no sympathy for it.
.  Mr President, as the honourable Members know, the Commission is following the situation in Togo very closely. Incidentally, EU aid to the country has been suspended since 1992, and the unconstitutional seizure of power, described as an hereditary dictatorship, has called into question any hope of normalising relations with the country that we might have had at the end of last year.
The European Union has responded firmly by condemning what must be considered a  and by calling for a return to the constitutional order and respect for the principles of the rule of law. Mr Louis Michel has voiced a very firm position on behalf of the Commission. Everything we are doing and saying is therefore in support of the action taken by the Economic Community of West African States and the African Union, which have been exemplary in their handling of the Togo crisis. The actions of the international community have already begun to have an effect, since on 18 February Mr Gnassingbé agreed to hold presidential elections within the time laid down by the constitution.
However, we must also condemn the breaches of human rights and fundamental freedoms in the days following the takeover. Demonstrations were banned and many radio and television stations were closed. The first demonstration was put down violently, pressure was put on journalists and arbitrary arrests were reported. It was because of international pressure that the Togolese Government started to backtrack. The right to demonstrate was restored on 18 February and some radio stations were able to resume broadcasting from 21 February.
So far as cooperation is concerned, Mr President, and in particular the ninth EDF, the Commission is therefore sticking to the conclusions of the consultations contained in the Council decision of 15 November 2004. There will be no new cooperation measures until free and transparent elections have been held, and obviously that now also means presidential elections, which are part of the process of returning to the rule of law. There will therefore be no resumption of EU aid outside that framework.
The Council decision of 15 November last also provided for a partial resumption of cooperation. All the projects concerned are  suspended until the situation is clarified. So far as the money remaining from previous project-funding EDFs is concerned, the Commission intends to organise support for the presidential and legislative elections should the government express a desire to hold them soundly and transparently and if the time available allows.
Regarding the proposal for targeted sanctions, in its statement of 20 February the European Union indicated that it reserves the right to take measures to support the action taken by the Economic Community of West African States. In general, the Commission supports Parliament’s draft resolution, which is in line with the proposal and position adopted by the European Union and backed by the Commission.
The debate is closed.
The vote will take place following the debates.
– The situation we are seeing in Togo today calls for the strongest condemnation from our Parliament of the  that brought Fauré Gnassingbé to power in that country. I am therefore very pleased about the Council’s statements and the European Parliament’s response today through this resolution.
Just as we showed our solidarity with the protagonists of the ‘orange’ revolution in Ukraine a few weeks ago, we must today give our support to the Togolese demonstrators who are refusing to accept this  and are being harshly repressed for doing so. There have already been several deaths in the demonstrations taking place in Lomé. It is all absolutely unbearable and intolerable. Europe must bring all its weight to bear in rejecting this hereditary dictatorship, which is backed by certain Mafia financial networks, calling first of all for the resignation of Fauré Gnassingbé and then for the drawing up of a new constitution. That is the only way to guarantee the holding of free and transparent elections, to ensure the return to democracy of a country that has been bled dry and reduced to poverty by General Eyadéma’s dictatorship and to enable the European Union to resume its cooperation with Togo, which has been suspended since 1993 and which the Togolese people greatly need.
The next item is the debate on six motions for resolutions on Nepal(1).
– Mr President, in January 1990 Nepal celebrated the Year of Tourism. A magnificent parade involving tens of thousands of participants and several hundred thousand spectators demonstrated the full extent of the cultural wealth of the country, with its sherpas, monks, temple dancers, sadhus, mahouts, mandala artists and mountaineers.
I took part in this parade with the organisation Friends of Nepal. We marched through Kathmandu and past King Birendra, who enjoyed the highest respect of 95-98% of the Nepalese people, both as a person and as a champion of the constitutional monarchy. This makes the contrast with King Gyanendra, seven years later, appear all the starker. He has dismissed yet another prime minister, and dozens of politicians, human rights activists and journalists have been taken into custody or placed under house arrest. He now intends to rule as an autocrat for three years.
The question that needs to be asked is why not one prime minister in recent years has managed to hold free elections, and the answer is that agreement has never been reached between the various parties, not to mention with the Maoists. The main reason, however, is the lack of security in the country. People are living in fear, and by no means only in western Nepal. Two thirds of the country is now under the control of Maoist rebels, and inadequately-trained police officers fall victim time and time again to lethal attacks. The civil war has claimed 10 000 lives so far and shows no sign of coming to an end, with tourism, the country's main source of income, having been brought almost to a standstill.
I am afraid that the Maoists will gain further supporters following the coup of 1 February. The state of emergency will be used to place further restrictions on human rights, and it is for this reason that it is a cause of great concern to us in the European People’s Party (Christian Democrats) and European Democrats. By way of example, key places of refuge for Tibetans who have been forced to leave their homeland have been closed, including the Tibetan Refugee Welfare Office. For the past 15 years, this Office has supported the work of the UNHCR refugee centre in Kathmandu, with which I myself am familiar, and at present around 1 000 asylum seekers are living there.
In addition, the Office of the Representative of the Dalai Lama, which was established in 1959, has been closed. The situation is becoming increasingly desperate. Commissioner, I welcome the initiatives taken by the European Union, as well as those taken by India and the USA, one example of these being that the King has been called upon to end the state of emergency within 100 days. A representative of the European Commission who was present at the meeting of our SAARC Delegation this morning said that a number of funding programmes would be suspended, in order to strengthen democracy by means of economic pressure. Fortunately, however, development aid will continue to be granted, and targeted at the poorer sections of the population and local human rights organisations and NGOs.
I would be delighted if the issue of human rights violations in Nepal were to appear on the agenda of the session of the UN Commission on Human Rights to be held in Geneva. Nepalese democracy is only 15 years old; it is still fragile, and must be protected rather than destroyed.
Many thanks, Mr President. Ladies and gentlemen, the European Parliament is facing a dilemma. On the one hand we cannot afford to waste any time in taking a stance on this issue. That is exactly why we are aiming to adopt a position today. On the other hand, however, we have no detailed knowledge of the precise reasons behind the staged by the King of Nepal, although that knowledge would be extremely useful for us. If we delay on this account, however, it is likely that our intervention will come too late, and rapid intervention is key.
The King has announced that he wishes to mount a more effective fight against the Maoist guerrilla movement, but at the same time he has closed the Tibetan Refugee Welfare Office, as Mr Mann mentioned a short time ago. In addition to this closure, Nepal has stopped its aid to Tibet, which was intended to strengthen the country’s resistance against China's aggression. Against this background, the reasons given by the King appear somewhat unconvincing.
The European Parliament must adopt a stance on this issue rapidly, as if we leave it too late we will be unable to achieve our goal, which is to prevent further criminal acts. I believe we should be reassured that the more active diplomatic measures taken by other countries, such as the United States and India, are appropriate. India is a neighbour of Nepal, and so it may well have its own reasons for taking diplomatic action. These may be reasons we would not entirely subscribe to if we were familiar with them. The measures taken by other countries such as the United States, however, should convince us that that theirs is a course of action we should also be following.
All rights have been suspended by the King, and while we have not forgotten the tragedy that befell the royal family several years ago, since that time no questions have been asked by the international community or international organisations as to the legitimacy of the royal rule. There are therefore a number of considerations that must be weighed up. As I said earlier, the reasons behind these events are unclear, but they are a source of some concern. Furthermore, and reiterating Mr Mann’s comments, we cannot condone cutting off aid to Tibet, just as we cannot agree to the suspension of civil rights, to arrests, to the closure of press outlets or to far-reaching restrictions on freedom of speech. We are therefore fully justified in taking action, and we should adopt the resolution. Let us hope that a rapid reaction by this House, along with the measures taken by other countries, will go some way towards normalising the situation in Tibet. Many thanks, Mr President.
– Mr President, Nepal, like Afghanistan, was, in the Sixties and Seventies, a holiday destination for Western European disciples of the alternative life, who went there in search of a less materialistic way of living, of different ways of dressing, and in order to do drugs – rather fewer of these than we now know about. Both these destinations for alternative holidays have since become places of horror to which nobody goes any more as a tourist or as somebody in search of a better world. In both countries, over past decades, various attempts have been made at imposing from the top downwards an authoritarian monolith lacking any real support from a majority of the population. The outside world, too, has an interest in putting governments in the saddle or imposing one new regime or another.
It is under such circumstances that people, on realising that they cannot bring about change by peaceful means, reach for their weapons. In Nepal, one king after another has dismissed democratically-elected governments in the belief that they could do a better job themselves. In so doing, they have not only incurred the hostility of a wide variety of political parties, but have also provoked popular uprisings. Insurgents are now in control of much of the country, particularly its western parts. The warring factions on both sides will stop at nothing.
While this is going on, mainstream politicians are in dispute about how best to gain the upper hand over the insurgents, whether through one-man rule by the king or by means of parliamentary democracy. It is Belgian weapons suppliers that protect the King against the insurgents. There seems to be no prospect of an end to this misery for anyone, and yet a stop must be put to it. The traditions that Mr Mann celebrates may well not return that quickly, but the people of Nepal still have the right to make their own choices, to opt for democracy and human rights. Let us not impose limits on the people of Nepal’s ability to choose for themselves.
– The state of emergency declared by King Gyanendra on 1 February represents a clear threat to human rights in Nepal, since it has increased the power of the security forces and reduced the prospects for a political peace process.
We must all remember, however, that although the European Union's Code of Conduct in the field of arms exports explicitly prohibits sales to countries in armed conflict, certain European governments, such as the government of the United Kingdom, have been selling arms to the Nepalese Government over the last three years.
Ladies and gentlemen, the resolution we are voting on today is of crucial importance in terms of clarifying the European Union's position on the peace process and on human rights in Nepal. Given the seriousness of the situation, we must firstly welcome London's decision, and that of the Indian Government, to suspend all military aid to the current Nepalese Government.
Furthermore, the European Union must strongly insist that King Gyanendra immediately suspend the state of emergency and engage in a political process aimed at resolving the conflict, based on justice and respect for human rights.
In addition, the European Union must urge the Maoist guerrillas to commit themselves to respecting international humanitarian law and to signing a humanitarian and human rights agreement with the governmental security forces.
Fourthly, in accordance with the resolution we adopted this morning on the next session of the United Nations Commission on Human Rights, we must also urge that Commission to adopt a specific resolution on Nepal and to appoint a Special Rapporteur to monitor the human rights situation in that country.
Finally, with reference to Mr Mann’s invitation — with whom I entirely agree — we must not forget that the situation in Nepal has a regional dimension, particularly with regard to its neighbour Tibet. To this end, we must demand that the Nepalese Government reopen the Tibet Refugee Welfare Office, as well as the Dalai Lama’s representation in Kathmandu.
– Mr President, as we have all heard, the state of emergency was declared on 1 February by the King. He sacked the Government and assumed direct powers himself. This follows on from a decade-long conflict, which has cost 11 000 lives. The Nepalese people have suffered a legacy of human rights abuses, both from the security forces and from the Maoist rebels. They have suffered torture, detention, disappearances and unlawful killing.
Communication links with the outside world have been severed and, hidden from public scrutiny, the risk of further abuse escalates, according to Amnesty International. Radio news broadcasts have been shut down, foreign news channels taken off air and local media barred from publishing news or commentary without prior approval. In the immediate aftermath, telephone lines were severed, and some mobile phone services have not resumed.
Approximately 3 000 people are currently under house arrest according to Nepalese Government sources. The people who have been arrested are either senior members of the ousted government, human rights defenders or student and trade union leaders. Access to them has been restricted. They should either be charged or tried under due process of the law, or released forthwith.
The EU and the Member States provide more than EUR 100 million in aid per year. All military assistance should be stopped now. Emphasis should be put on a multiparty democracy, conflict mitigation and alleviating poverty and suffering. A military solution is not the answer.
– Mr President, I would like to welcome to the Chamber Mr Desmond de Silva QC, who is assistant Secretary-General of the United Nations and the Deputy Special Prosecutor for the Special Court in Sierra Leone for war crimes. He is here to listen to our debate on Sierra Leone.
– Mr President, it is with deep regret that we witnessed the recent events in Nepal. It cannot be overlooked that King Gyanendra's actions on 1 February were a sad day for democracy in Nepal. Neither can we ignore the actions of the terrorists. The European Parliament cannot just stand by.
Nepal, as we have heard, is a desperately poor nation with an unfortunate history of conflict and has recently suffered under terrorist attacks from the Maoist rebels. This Himalayan country faces several problems, including the issue of refugees from Bhutan. The dissolution of the Nepalese Parliament does not help the situation of the common Nepalese people. On the contrary, the Nepalese need stability and democracy in order to prosper economically and politically.
The most immediate actions that we demand of the Nepalese authorities are: the lifting of the state of emergency; the release of all political prisoners under house arrest or detention in prison; and the lifting of the media embargo, to allow freedom of the press, national and international.
In the medium and long term, we must also examine the ways that the EU and other international bodies can help. So, I ask the Commission and the Council to support the following three suggestions. First, that the EU look very closely into our conflict resolution programmes and identify other innovative solutions to help reduce poverty. This is conducive to reducing the vulnerability of the Nepalese to the Maoist rebels.
Secondly, I would request that the Member States impose sanctions in their bilateral programmes. That would send a clear message that Member States do not approve of what has happened. However, we must be careful not to penalise the ordinary people, as that would alienate us from helping them.
Thirdly, we must look at the diplomatic efforts we could make. That could include arbitrating between the monarchy and other political parties, so as to encourage them both to the negotiating table, where steps towards multi-party democracy could be made. Furthermore, we need to explore the possibility of sending a neutral third party, such as Javier Solana, the EU High Representative, or the United Nations, to formulate a road map to peace and democracy in Nepal. It might even be helpful to send a delegation from Parliament.
In conclusion, I would like to stress the importance of the restoration of fundamental freedoms in Nepal, and the role we can play to encourage and support a democratic future. However, the EU must act with caution: there are dangers in this unstable time of aggravating a fragile situation. We must remember Nepal's fairly precarious geographical situation between India, Pakistan and China. So, this small country is very significant for regional security.
. – Mr President, I wish to congratulate Mrs Gill on her excellent speech.
We have heard that the King has declared a state of emergency, dismissed the government, assumed direct power and suspended civil rights indefinitely. Since then the King has continued to suppress the media and potential opposition, detaining thousands of people, including politicians, student leaders, human rights activists, journalists, professors and other important public figures. A few have been released since then.
Nepal is relatively new to the concept of multiparty democracy, which it established only in 1990 with the framework of a constitutional monarchy. I enjoy and respect constitutional monarchies. At this time, Nepal reinstated previously banned political parties and increased the civil liberties of the Nepalese people. Unfortunately, its attempt at democracy has been fraught with difficulties. Over the last 15 years, the credibility of the Nepalese politicians has been repeatedly undermined with allegations of corruption and self-interest. They refuse to put Nepalese interests first; they have been putting their own first.
Politicians have proved incapable of ridding Nepal of a group of so-called 'Maoist insurgents' that was launched in 1996 to bring down the monarchy and the regime. The ceasefire they attempted to negotiate with the insurgents broke down in August 2003. The King's recent actions exemplify someone who, on the one hand, wishes to rid Nepal of terrorism and, on the other, wishes to bring stability to a country whose democratic actors have failed to achieve it. He has decided to take matters into his own hands. However, in doing so, he has played into the hands of rebel forces and has infringed upon the very rights he was purportedly aiming to protect.
Nepal cannot be allowed to regress to a system whereby the King is undisputed ruler and the rights and lives of his subjects are in the hands of one man. The recent chain of events is extremely worrying and reminiscent of the Nepal of the Rana oligarchs, a Nepal whose human rights record the world had hoped was finally going to be laid to rest. We in the international community must encourage the King to undo his recent actions. If necessary, this may involve suspending military aid to Nepal until the King finally realises that the fight against terror is an international struggle which is best dealt with in an open and democratic society, as opposed to the oppressive, closed, authoritarian state which he is sadly attempting to recreate.
– Mr President, Nepal, one of the poorest countries in Asia, has had a very troublesome recent history not least because of the rebellion by powerful Maoist forces, which has been going on for the last nine years. In this period more than 11 000 people have been killed. In June 2001 the King of Nepal was murdered, along with other members of the royal family. His brother, Gyanendra, was crowned as the new King.
Gyanendra's democratic credentials have never been too obvious, quite the contrary. He has followed the line of aggravating confrontation with the rebels and he has side-stepped the country's political forces. In 2001-2002 a state of emergency was declared which led to an explosion of serious human rights violations, including extrajudicial killings and torture. Despite this, the King continued to enjoy the support of Western nations, including EU Member States, I am sorry to say. On 1 February this year, the King, supported by the Royal Nepalese Army, dismissed the government, assumed direct power and again declared a state of emergency. As expected, widespread human rights violations ensued.
This joint motion calls on the King to lift the state of emergency, to restore all fundamental democratic freedoms, including freedom of the media, and re-establish parliamentary powers. It also calls on the Council and the Commission to take practical measures such as imposing an embargo on military assistance to force the King to give up his dictatorship.
.   Many thanks. The events of recent weeks have left the European Parliament with no choice but to hold a debate on human rights violations in Nepal, a problem that has been escalating for many years. The Kingdom of Nepal, which is situated between India and China, is becoming ever more dependent on China, as that country is both its main trading partner and the main source of inspiration for the Maoist guerrilla movement. The latter is engaged in a struggle to overthrow the constitutional monarchy, and its aim is to establish a Communist state. The civil war in Nepal has already claimed over 12 000 victims, and the political situation is Byzantine in its complexity, although the information blackout means that we are not familiar with all the details. After the Prime Minister was dismissed, the King and the Nepalese army seized power and suspended basic constitutional rights such as the right of association, the freedom of speech, the right to information, privacy and property and the ban on illegal detentions. The King has prohibited criticism of the security services on the radio, on television and on the Internet. Censorship and persecution are part of everyday life. The Nepalese Government also disregards the rights of refugees, as it has closed the Office of the Representative of the Dalai Lama and the Tibetan Refugees Welfare Office, which provided assistance to Tibetans persecuted for their faith. Every year 2 500 people flee from Chinese-occupied Tibet because they wish to practice their religion freely and to study in their native language. An ever-greater number of Tibetans are choosing to leave the country because they feel increasingly threatened. The Nepalese Government, however, acts in violation of national and international law by handing Tibetans over to China. These Tibetans are imprisoned and subjected to unbelievably cruel abuse after having been deported to China.
Both the Government and the Maoist rebels have been accused by international humanitarian organisations of committing atrocities against the civil population. The debate this House is holding today will make it possible to identify the roots of the conflict. These can be found in an insane totalitarian, Communist and atheist ideology that denies the existence of God and treats human beings as objects, as well as trampling on their dignity and violating their rights. Nepal has a population of 23 million, and every second person is illiterate, whilst society is still governed by a caste system. What are needed are improved living conditions and education, not a civil war aimed at establishing a destructive Communist system.
The only options available to us are to increase awareness of the conflict and to use diplomatic channels, such as this European Parliament resolution, to insist that the Nepalese Government puts an end to the illegal arrests and other corrupt practices. We must also demand that the Nepalese Government protects human rights activists, journalists and political leaders from such practices. Public pressure has already resulted in a decline in persecution once before. Consideration should be given to the question of whether EU aid is in fact used to foster development and for humanitarian purposes, and there is also a need for action. Finally, I should like to quote the Holy Father John XXIII, who wrote that a threat to the family is a threat to the state, and that similarly, a threat to social order in one state is a threat to international order. I thank you.
Thank you, Mr President. Ladies and gentlemen, the previous speakers have spoken very knowledgably on the internal situation in Nepal, the lack of democracy in the country and its history. I should like to highlight a further point, namely the lack of media freedom, which has become particularly acute since 1 February 2005. We know for certain that censorship is taking place and that journalists are being dismissed and arrested, often without their families being informed. The Government has also barred private radio stations from broadcasting, and 800 journalists have lost their jobs as a result. As many Nepalese citizens cannot read, the closure of these radio stations means that they no longer have any access to news or to any radio stations other than the BBC. As if this were not enough, editorial offices have been ransacked and documents censored. This is a brief snapshot of the present situation in Nepal, and we must not remain unmoved by it.
– Mr President, ladies and gentlemen, I welcome and support the resolutions on the unacceptable domestic policy, the suppression of civil liberties and the systematic infringements of human rights implemented by King Gyanendra of Nepal. Having said that, I would press for just as much effort to be put into resolutions and, above all, into robust measures to place political and economic pressure on China, which has been oppressing the Tibetan people for decades. The goal of Parliament and the other institutions must be to promote the defence of Tibet and its culture, and we should do so not just by denouncing the systematic genocide of the Tibetan people, which has been taking place for decades.
We must draw on principles such as non-violence, democracy, tolerance, solidarity, dialogue, respect and justice as a whole, without choosing, as often happens, however, easier or more convenient struggles with regard to upholding peoples’ right to self-determination. This principle knows no geographic boundaries, nor must it ever be subject to the dictates of the economy, or worse still, of finance on policy. These initiatives are the best means to promote the principles of freedom and self-determination, principles which cut across parties and institutions.
. Mr President, the European Commission is gravely concerned about the sharp deterioration in the political situation in Nepal since 1 February.
I do not have to tell Members of this Parliament how important the respect for human rights, democracy and the rule of law are in our relations with third countries. The Presidency’s declaration of 2 February is very clear: the European Union views the King's move as a serious setback for the prospect of a negotiated and democratically-based solution to the current conflict. The European Union troika, which visited Nepal only two months ago, expressed at that time its grave concerns at the rapidly deteriorating human rights situation. Since 1 February, Nepal has been experiencing a profound human rights crisis, as many parliamentarians have now underlined.
The United Nations has recorded more than 340 detentions of political leaders, journalists, human rights defenders and civil society activists. We, the European Union, will continue to press for the release of all those who remain arbitrarily detained, and we will use the opportunity of the forthcoming session of the United Nations Commission on Human Rights in Geneva to remind both sides to the conflict of their obligations under international law.
As Members may be aware, no European Union position has yet been taken on the issue of continued external assistance to Nepal, because the situation is very complex. The Commission's global approach to conflict prevention calls for us to ensure that Community instruments and programmes are directed towards achieving political and social stability and democracy. As we have frequently stated, development policy and other cooperation programmes provide the most powerful instruments at the Community's disposal for treating the root causes of conflict.
We have learned that conflict countries sometimes require more, rather than less, assistance, and applying blunt political conditions risks penalising the weakest in society. That is why we think that the basic objectives of EC cooperation remain achievable. Indeed, the priorities of support to poverty reduction, human rights and conflict mitigation are more urgent in the new environment. Now is not the time for us, for instance, to cancel our support to Nepal's National Human Rights Commission, provided this institution continues to operate as an autonomous and independent technical body, seeking to promote the rule of law.
However, this does not mean that it is 'business as usual' in terms of donor support to Nepal, not least because of the new constraints faced in ensuring that all sides respect the donors' basic operational guidelines in the state of emergency as the conflict escalates.
Therefore, the Commission has taken the following position. The delegation of the European Commission in Kathmandu will not accept any high level invitations from the King or from any of his cabinet ministers unless instructed otherwise by its headquarters. All ongoing EC cooperation activities are carefully reviewed and the situation in the field is constantly monitored. For the time being, activities continue but new appraisals or identification missions will not be launched for the preparation of the 2005 cooperation pipeline until further notice.
The Commission maintains extensive contacts on this issue with Member States and with other donors on the ground, and will participate in a meeting of like-minded donors during the week of 7 March in Europe to continue to seek a coordinated line.
As ever in such situations, the cost of conflict falls heaviest on the weakest in Nepalese society. I am thinking of the children denied schooling or forcibly recruited, the poor deprived of basic healthcare and shelter and the many victims of brutal violence. Whilst the primary responsibility for resolving the conflict in Nepal rests with the local actors, we must not abandon them now.
Working closely with the European Union Member States and especially with successive European Union Council presidencies, the Commission remains committed to pursuing all diplomatic, political, and developmental efforts that might facilitate the peace process and a return to democracy in Nepal.
The debate is closed.
The vote will take place following the debates.
The next item is the debate on six motions for resolutions on The Special Court for Sierra Leone: the Charles Taylor case(1)
– Mr President, Liberia and Sierra Leone have moved on from being countries whose social elites were very much in thrall to American and European traditions, to being countries that have brought into the present day the most primitive aspects of African history. We can take it as read that the chaos and the reversion to old ways have resulted from the long-standing discrimination against the people of the interior, who are poor, ill-educated and least urbanised.
They rebel against the English-speaking inhabitants of the coastlands, whom they regard as colonials. That is what happens in Liberia, established in the nineteenth century as a colony where slaves freed in America could return to their African roots. One group managed the land, while the other regarded themselves as colonial masters along the lines of the Europeans in other African countries.
It is significant in all African countries that present-day state borders were drawn by foreign colonial powers. Groups that belonged together by virtue of a shared language and culture were separated from each other. Groups that had very little in common were joined together in a single federated state. Mr Posselt also drew attention to this during today’s discussion of Togo.
Adventurers and profiteers, who employ drug-addled children as assassins and decorate themselves with the heads of the victims they kill, terrorise those whom they cannot control. I might add that the Americans did a good job of training Charles Taylor as President and bringing him into office, after which it was very difficult to get rid of him again. What is even more important is that, after the removal of one person, the groups in the interior who have reverted to primitive living should be given the opportunity to develop as fully-fledged twenty-first century people.
I would counsel against pinning all our hopes on Nigeria’s influence. Nigeria may well be a major power in the region, but it also has a tradition of internal conflict, and dictatorships, although it is fortunate that matters have been improving recently. The problems of Liberia and Sierra Leone will not be resolved in the long term without all the groups of their inhabitants being involved on an equal basis.
– Mr President, Sierra Leone, Nigeria and Liberia are all members of the ACP and signatories to the Cotonou Agreement. This agreement secures good governance. However, Sierra Leone is ranked as the least-developed country in the world. Sadly, the criteria set out by the Cotonou Agreement as essential to long-term development could also be used as a list of what Sierra Leone lacks most.
In January 2002 Sierra Leone saw the end of a decade-long, savage civil war. The conflict in Sierra Leone cost tens of thousands of lives and the displacement of millions. Charles Ghankay Taylor, the former President of Liberia, has recently been indicted by the Special Court for Sierra Leone with actively supporting the Revolutionary United Front which was responsible for the widespread atrocities in Sierra Leone.
According to Amnesty International, Taylor's crimes included the systematic killing of civilians, amputation, rape, other forms of sexual violence, the use of child soldiers, abductions and forced labour. The Special Court of Sierra Leone created by the international community and which the EU supported with some EUR 800 000 last year, has charged Taylor with 17 counts of war crimes, crimes against humanity and other serious violations of international humanitarian law. However, Nigeria has given Taylor asylum. International law now cries out that those suspected of committing war crimes or crimes against humanity must be investigated and brought to justice.
Under the 1949 Geneva Convention the Nigerian authorities are obliged to arrest Taylor and to surrender him to the Special Court of Sierra Leone. There is no legal base whatsoever for Taylor to be protected by President Obasanjo of Nigeria. If Taylor remains in Nigeria, however, it is doubtful that this man accused of heinous crimes will ever face trial. Moreover, if he seeks sanctuary in another ACP country we should bring the full force of the Cotonou Agreement to bear on that country.
– The impassioned speech by the previous speaker and the motion for a resolution before us, along with its justifications, which has been endorsed by all political groups in this House, are proof that action is urgently needed. Those of us who live in prosperous countries have no idea of what is happening in many African states. Immediately upon achieving so-called freedom after centuries of exploitation as colonies, many countries suffered another tyranny of the worst kind, for example in the case of Liberia under Charles Taylor.
We cannot remain indifferent to the catalogue of crimes of which a Special Court in Sierra Leone found Charles Taylor guilty in 2003, and we must do everything in our power to ensure the handover to the courts of this criminal, who, whilst in exile, is persisting in his attempts to destabilise Liberia and its neighbouring countries. I support all the initiatives that this House has called for, yet it is with concern that I note that neither the UN, the UN Security Council, nor any of us yet possess anywhere near the authority for which world peace cries out. International law and human rights require that all people of good will overcome their indifference, and that all possible means be used to find fairer and more peaceful solutions. I should like to thank everyone in this House who has worked on this motion for a resolution.
– Mr President, Charles Taylor, as President of Liberia, was guilty of serious crimes against humanity and of acts of war. He actively supported armed opposition groups in Sierra Leone in their committing of such atrocities as murders, mutilations, rapes and the conscription of child soldiers. Under his rule, Liberia bore the brunt of violence and the misuse of power, all of which resulted in great human suffering that must not be allowed to go unpunished. Nigeria must be induced to surrender Charles Taylor to the court in Sierra Leone, thus doing the right thing by the innumerable victims and survivors in Liberia and elsewhere, and bringing peace to West Africa. The European Union is working for peace, security, stability, respect for human rights and democratic principles. We cannot turn a blind eye to the fact that Charles Taylor remains at liberty in Nigeria, from where he is still in a position to manipulate the peace process in the region. Not only is Nigeria under a moral obligation to hand Charles Taylor over to the tribunal, but it is also subject to an obligation under international law. Among other things, the international legal order, in the shape of the Geneva conventions, stipulates that war crimes must be punished at all times. This rule of international law ensures that states refrain from offering protection to this sort of malefactor. Nigeria will need to extradite Charles Taylor to the tribunal in Sierra Leone, in order that he may be judged by it.
. – Mr President, Africa has for too long been torn by civil strife, hunger, economic mismanagement and blatant corruption. It is now, at last, beginning to get its own house in order with regional blocs and continent-wide supranational institutions committed to observing international human rights law, such as Economic Community of West Africa (ECOWAS) and the African Union.
Charles Taylor, as a former warlord, ruled Liberia brutally between 1997 and 2003 as a bloody dictator, sanctioning rape and summary executions at the end of that country's 14 years of civil war, but he was forced into exile as part of a peace-making deal mediated by Nigeria. During Taylor's reign, ECOWAS imposed sanctions on Liberia because of the abuses he perpetrated. In power, he supported the Revolutionary United Front in neighbouring Sierra Leone, which, in alliance with renegade soldiers, overthrew President Kabbah in 1997, having wreaked havoc in the country since 1991, with tens of thousands of civilians brutally slaughtered, and which made use of child soldiers.
The War Crimes Tribunal in Freetown, Sierra Leone, is a hybrid mix of national and international justice, accepted by all parties and with UN backing, and aims to be a model for other war courts not mandated by Chapter 7 UN resolutions. Taylor was indicted for war crimes by this court in 2003, but Nigeria is refusing to extradite him, claiming he has sovereign immunity and benefits from the asylum deal they agreed to.
A children's rights group called FOCUS is now calling for his surrender to the court in Sierra Leone, directly blaming Taylor for the limb amputation of thousands of women and children in Sierra Leone, as well as for ordering bloody, cross-border raids into neighbouring Guinea. We now know that sovereign immunity no longer applies for war crimes, but the group has also pointed out that Taylor has breached the terms of his asylum by interfering in Liberian politics ahead of the elections scheduled there for October and by financing parties sympathetic to him with money he obtained corruptly through the diamond trade when in power as President. He presumably hopes that, with a change of government, he will be allowed back.
President Obasanjo of Nigeria is currently Chairman of the African Union, and his country must set an example to the international community, and end impunity for bloody tyrants, by handing Taylor over.
. – Mr President, Charles Taylor, the former warlord president of Liberia, is alleged to have been responsible for gross human rights violations, including thousands of killings, widespread torture, massive forced displacement of populations and the breakdown of social and economic structures, over the ten year period of his rule over Liberia.
In July 2003, Taylor fled the country and accepted the Nigerian Government's offer of asylum. In March 2003, Charles Taylor was indicted by the prosecutor of the Special Court of Sierra Leone on 17 counts of crimes against humanity and war crimes, including murder, mutilation, rape, sexual slavery and the recruitment of child soldiers.
It is an insult to international law and an affront to human dignity that this alleged mass murderer continues to be given refuge by Nigeria. The Nigerian Government not only has a duty to humanity, but also has the obligation under the Geneva Convention, which it has ratified, immediately to surrender the infamous Charles Taylor to the jurisdiction of the Special Court of Sierra Leone, so that he can be tried, and if found guilty and punished accordingly. If it fails to do so, it should and will face the justifiably serious consequences from both the EU, and the international community in general. We should ask ourselves one question: why has it taken 14 years of rule by Taylor in Liberia, with him having already carried out all his terrors, before we decided to take some decisive action?
– Mr President, I am pleased to have this brief opportunity to strongly support this resolution. Perhaps the strongest contributing factor to the likelihood of current and future human rights abuses and war crimes is the fact that, in the past, persons of power have been allowed to act with impunity, with no fear of prosecution or trial under international law.
This is particularly the case on the continent of Africa. This resolution emphasizes a high-profile case in the necessary fight by the international community to bring an end to the scourge of people committing human rights abuses with impunity, anywhere in the world.
On 7 March 2003, Charles Taylor was indicted by the Prosecutor for the Special Court of Sierra Leone on 17 counts of crimes against humanity. These crimes included mutilation, rape, sexual slavery and the recruitment of child soldiers – all significant human rights abuses that this Parliament and the EU is trying to act against in a positive way.
Charles Taylor is being protected and given asylum status in Nigeria at present, despite the fact that Nigeria has ratified the Geneva Convention which states that those that have committed war crimes may not be granted refugee status. I encourage the Council, the Commission and indeed the UN to act and take this resolution seriously.
. Mr President, the resolution before the House summarises the background to this question very well. Charles Taylor is indicted for heinous crimes, including extermination, murder, rape, enslavement, inhuman acts, crimes against humanity.
The resolution also recognises the importance of the pacification process in the region, a process led and implemented by African countries and organisations. It has been said several times in this House that it is very important that African nations themselves take the cleaning up of the continent in hand.
The crimes Charles Taylor is accused of are terrible and have led Interpol to add his name to the list of the most wanted criminals in the world. Taylor's challenge to the Special Court's indictment on the ground of presidential immunity was an insult to those who suffered the atrocities. Taylor's alleged interference in Liberia's economic and political life, and his openly expressed desire to return to the country, represent a threat to the continuation of peace-building in Liberia and to this year's electoral process.
The non-execution of the arrest warrant issued by the Special Court undermines the legitimacy of this Court. The Special Court of Sierra Leone, unlike the international courts for Yugoslavia and Rwanda, was not granted a mandate under Chapter VII of the United Nations Charter requiring all UN member states to comply with the court orders. Making the Special Court successful, therefore, needs the cooperative attitude of all countries hosting criminals.
The Commission formally supports efforts by the European Union to ensure the handing over of Taylor to the Court. The latest UN initiative was during the high-level troika meeting with Nigeria in December. Nigeria's position has been as follows, and I quote: 'There cannot be impunity for Taylor. However he is currently a guest of the Nigerian Government and he will be handed over to the first democratically elected Liberian Government asking for his extradition'.
The Commission believes that EU offers have to continue and we must make it clear that at some point – and we hope that this point is not too far away – Charles Taylor will have to go to trial. It is also vital that effective initiatives are taken in Nigeria and elsewhere to stop Taylor from continuing to interfere in Liberian affairs and destabilise other countries in the region.
The debate is closed.
The vote will take place next.
– Mr President, I just wanted to make it absolutely clear how the Special Court was established. Therefore, I propose that we amend the first citation of the joint resolution to read: 'having regard to the Special Court for Sierra Leone, established through an agreement between the United Nations and the Government of Sierra Leone pursuant to UN Security Council Resolution 1315 of 14 August 2000, with the aim of putting on trial those accused of war crimes, crimes against humanity and violations of international law committed in Sierra Leone,'. This is a tidying-up exercise.
Furthermore, because of the importance of this issue to the international community, the Commission and the Member States, I should like to request a roll-call on the final vote.
– Mr President, I support my colleague’s call for a roll call vote.
We shall therefore treat this request as if it were presented by a political group and we shall vote on this joint motion for a resolution by roll call, with the oral amendment by Mr Deva incorporated.
– Mr President, I obviously have no objections to this decision. I should like to state, however, that this morning we agreed with Commissioner Potočnik to request that a Conference of Presidents open to all Members be held at 2.30 p.m. on 6 April – and I would ask that this be entered in the Minutes – in order to present the Seventh Framework Programme for Research and Technological Development. We would further ask that Commission President Barroso, Commissioner Reding and Commissioner Potočnik be present on this occasion to outline the Seventh Framework Programme to the House, and I would ask that the Conference of Presidents take a decision on this matter.
I declare the session of the European Parliament adjourned.